Exhibit 10.1

 

Execution Version

 

STOCK PURCHASE AGREEMENT

 

by and among

 

TODD SIMS,

 

JAMES REICHARDT,

 

SFX ENTERTAINMENT, INC.

 

and

 

430R ACQUISITION LLC

 

Dated as of March 14, 2014

 

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of March 14, 2014,
by and among Todd Sims, an individual (“Sims”), James Reichardt, an individual
(“Reichardt”; and together with Sims, the “Seller”), SFX Entertainment, Inc., a
Delaware corporation (“Parent”), and 430R Acquisition LLC, a Delaware limited
liability company and wholly-owned subsidiary of Parent (“Acquisition Company”).
Certain capitalized terms used herein are defined in Article I.

 

ARTICLE I
DEFINITIONS

 

1.1.                            Definitions. The following terms shall have the
following meanings for the purposes of this Agreement:

 

“Accounts Receivable” shall mean the accounts receivable of the Company or its
Subsidiary, as set forth on Schedule 4.19.

 

“Acquiror Indemnified Parties” shall have the meaning set forth in
Section 7.2(a).

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
which, directly or indirectly, controls, is under common control with, or is
controlled by, such specified Person.

 

“Aggregate Consideration” shall have the meaning set forth in Section 3.4.

 

“Agreement” shall mean this Agreement, including the Disclosure Schedule and all
other exhibits and schedules hereto, as it and they may be amended from time to
time.

 

“Arbitrator” shall have the meaning set forth in Section 9.3(e).

 

“Authority” shall mean any national, federal, state, provincial, county,
municipal or local government, foreign or domestic, or the government of any
political subdivision of any of the foregoing, or any entity, authority, agency,
ministry or other similar body exercising executive, legislative, judicial,
regulatory or administrative authority or functions of or pertaining to
government, including any authority or other self-regulatory organization or
quasi-governmental agency established to perform any of such functions, and also
including any non-governmental trade association, union or organization, guild
or similar body.

 

“Basket Amount” shall have the meaning set forth in Section 7.2(d).

 

“Benefit Arrangement” shall mean each (i) employee benefit plan, as defined in
Section 3(3) of ERISA (whether or not subject to ERISA), (ii) employment
agreement, offer letter or similar arrangement and (iii) bonus, commission, fee
sharing, deferred compensation, incentive compensation, performance
compensation, stock purchase, stock bonus, stock option, stock appreciation,
restricted stock, restricted stock unit, phantom stock, savings, profit sharing,
severance, retention, stay-bonus, change in control, termination pay, health or
other medical,

 

1

--------------------------------------------------------------------------------


 

salary continuation, cafeteria, dependent care, vacation, sick leave, paid-time
off, holiday pay, fringe benefit, reimbursement, life insurance, disability or
other insurance, supplementary unemployment, pension retirement, supplementary
retirement, welfare or other plan, program, policy or arrangement, whether
written or unwritten, which any current or former employee, consultant or
director of the Company, Flavorus Software or any ERISA Affiliate participated
or participates in or was or is covered under, or was or is otherwise a party,
and with respect to which the Company, Flavorus Software or any ERISA Affiliate
is or ever was a sponsor or participating employer, or had or has an obligation
to make contributions, or was or is otherwise a party.

 

“Binding Arbitration” shall have the meaning set forth in Section 9.3(e).

 

“Business” shall mean the business of the Company (i) developing and supporting
a primary market ticketing solution for live events, and (ii) providing various
online ticketing, mobile ticketing, hard stock ticket printing, hard stock mag
card printing, RFID wrist bands, retail outlet point of sales, and complete box
office solutions, as presently conducted by the Company.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the State of California are authorized or required
by law or other governmental action to close.

 

“Business Net Income” shall mean, for the applicable fiscal period, the net
income of the Company that is directly and solely attributable to the operation
of the Company, determined in conformity with GAAP; provided, however, that
Business Net Income of the Company shall also include any revenues generated
(and related costs incurred) in connection with any intercompany transaction
involving the Company, on the one hand, and Parent and/or any Affiliate of
Parent, on the other hand.

 

“Cap Amount” shall have the meaning set forth in Section 7.2(d).

 

“Cash” shall mean, without duplication, the aggregate amount of all unrestricted
cash, cash equivalents and marketable securities of the Company and its
Subsidiary determined in accordance with GAAP, minus the amount of outstanding
and uncashed or unpaid checks issued by the Company and its Subsidiary. For the
avoidance of doubt, Cash shall be calculated without giving effect to the
consummation of the purchase and sale transactions contemplated hereby or any
payments required to be made pursuant to this Agreement.

 

“Closing” shall mean the purchase of Common Stock by Acquisition Company
contemplated herein.

 

“Closing Date” shall have the meaning set forth in Section 2.2.

 

“Closing Date Balance Sheet” shall have the meaning set forth in
Section 2.3(f)(viii).

 

“Closing Date Statement” shall have the meaning set forth in Section 3.3(b).

 

2

--------------------------------------------------------------------------------


 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Common Stock” shall mean the 1,000,000 authorized shares of Common Stock of the
Company, no par value, of which 105,263 shares are issued and outstanding as of
the date hereof, of which 100,000 shares are lawfully held by Sims and 5,263
shares are held by Reichardt.

 

“Company” shall mean Flavorus, Inc., a California corporation.

 

“Company Claims” shall have the meaning set forth in Section 6.6(c).

 

“Company Data” shall have the meaning set forth in Section 4.11(t).

 

“Company IP” shall mean all rights (including, but not limited to, rights of
ownership and rights under license from other Persons) of the Company or of
Flavorus Software with respect to any Intellectual Property, including
Registered Company Intellectual Property, which is used in connection with the
Business.

 

“Company IT Systems” shall have the meaning set forth in Section 4.11(r).

 

“Company Permits” shall have the meaning set forth in Section 4.16(b).

 

“Company Privacy Policy” shall mean each external or internal, past or present
privacy policy of the Company or of Flavorus Software, including any policy
relating to (i) the privacy of users or consumers of the Company Products or of
any Company Website, (ii) the collection, storage, disclosure, and transfer of
any User Data or Personal Data, and (iii) any employee information.

 

“Company Product” shall mean any product or service offering (including ticket
services) of the Company or its Subsidiary created by or for, or marketed, sold,
licensed or distributed by or for the Company or its Subsidiary.

 

“Company Website” shall mean any public or private website owned, maintained, or
operated by or on behalf of the Company or its Subsidiary.

 

“Company’s Books and Records” shall mean all books, records, files and papers
relating to, or necessary to the conduct of, the Business, including without
limitation, drawings, computer programs, manuals and data, sales and promotional
materials, correspondence, research and development records, prototypes and
models, lists of present and former customers, customer credit information,
customers’ pricing information, business plans, minute books, studies and
analyses, whether prepared by Seller, the Company, Flavorus Software or a third
party, relating in any respect to the Business (including all books of account,
accounting records and personnel and employment records).

 

“Competing Transaction” shall have the meaning set forth in Section 6.20.

 

3

--------------------------------------------------------------------------------


 

“Confidential Information” shall mean nonpublic information, knowledge, or data
relating to the Company’s Business, including, without limitation, (i) all forms
and types of financial and business material, including, without limitation, all
customer and supplier lists, formulae, know-how, processes, Trade Secrets,
consultant contracts, pricing information, marketing plans, product development
plans, business acquisition plans, and all other information relating to the
operation of the Business, whether tangible or intangible, whether oral or in
writing, and whether or not marked, labeled, or otherwise identified as
“confidential” or the like and whether or not developed independently prior to
or during any affiliation with Seller; and (ii) all copies of any of the
foregoing or any analyses, studies, reports, or Company IP that contain, are
based on, or reflect any of the foregoing. Information which enters the public
domain or is publicly available loses its confidential status hereunder so long
as Seller does not directly or indirectly cause such information to enter the
public domain or become publicly available.

 

“Confidentiality Agreement” shall mean that certain Mutual Confidentiality and
Non Circumvention Agreement dated June 28, 2012 by and among Sims, Reichardt and
Parent.

 

“Contract” shall mean any written contract, lease, agreement, indenture,
mortgage, note, bond or instrument.

 

“Damages” shall have the meaning set forth in Section 7.2(a).

 

“Disclosure Schedule” shall mean the Disclosure Schedule delivered by Seller to
Acquisition Company on the date of this Agreement.

 

“Dispute” shall have the meaning set forth in Section 9.3(d).

 

“Distributions” shall have the meaning set forth in Section 6.11(a).

 

“Dollars” or numbers preceded by the symbol “$” shall mean amounts in United
States Dollars.

 

“Earn-Out Cash Payment” shall have the meaning set forth in Section 3.4(d).

 

“Earn-Out Dispute” shall have the meaning set forth in Section 3.4(c)(ii).

 

“Earn-Out EBITDA Amount” means the amount equal to the product of (i) the EBITDA
for calendar year 2016, multiplied by (ii) five (5).

 

“Earn-Out Objections Statement” shall have the meaning set forth in
Section 3.4(c)(i).

 

“Earn-Out Payment” shall have the meaning set forth in Section 3.4.

 

“Earn-Out Shares” shall have the meaning set forth in Section 3.4(d).

 

“Earn-Out Statement” shall have the meaning set forth in Section 3.4(b).

 

4

--------------------------------------------------------------------------------


 

“Earn-Out Stock Payment” shall have the meaning set forth in Section 3.4(d).

 

“EBITDA” shall mean an amount equal to the greater of (X) the EBITDA Floor or
(Y) Business Net Income plus (i) the following, to the extent deducted in
calculating its Business Net Income (without duplication):  (A) Interest
Charges, (B) all federal, state, local and foreign income Tax expense,
(C) depreciation and amortization expense, and minus (ii) the following to the
extent included in calculating Business Net Income (without duplication): 
(A) federal, state, local and foreign income Tax credits and (B) interest
income, in each case with respect to the applicable fiscal period. For the
avoidance of doubt, no Exceptional Items shall be included in the calculation of
EBITDA. Additionally, EBITDA shall not (i) be reduced for any corporate or
allocated overhead charges of Parent, Acquisition Company and their respective
Affiliates (other than the Company); (ii) include any non-cash charges,
including, without limitation, any impairment of assets, stock based
compensation and awards, and any additional depreciation, amortization or other
expenses resulting from the transactions contemplated by this Agreement;
(iii) include any loss or expense resulting from a change in the accounting
methods, principles or practices or a change in any election or treatment not
made or utilized by the Company in its annual financial statements; (iv) include
any employee termination or other costs arising out of a consolidation of
services or facilities subsequent to the acquisition of the Common Stock,
including office closings or relocations; (v) include any employment related
costs associated with personnel required by Parent, Acquisition Company or any
of their Affiliates to be employed by the Business that the Company would not
otherwise have employed; (vi) include any expenses directly or indirectly
incurred in connection with the sale of the Common Stock hereby (including,
without limitation, any transfer related expenses, any interest expense relating
to the financing, and any legal fees and accounting fees, of such acquisition);
(vii) include any reserves or adjustments to reserves which are not consistent
with past practices of the Company; (viii) include any expenses for the
acquisition of tangible and intangible property having a useful life of more
than one (1) year which property is required to be capitalized and depreciated
in accordance with the rules and regulations under the Code; (ix) include any
non-recurring revenues or expenses not related to the operations of the
Business, including, without limitation, the costs of closings, restructuring or
reorganization of the Business and/or Parent, Acquisition Company or their
Affiliates; and (x) include the Earn-Out Payment.

 

“EBITDA Floor” shall mean (i) for the first $22,000,000 of the Company’s net
revenue, Eighteen Percent (18%) of such net revenue earned by the Company, plus
(ii) for any net revenue of the Company that exceeds $22,000,000, Fifteen
Percent (15%) of any such excess, if any.

 

“Employment Agreements” shall mean those certain Employment Agreements entered
into between each of Sims and Reichardt and the Acquisition Company as of the
date hereof, which Employment Agreements shall become effective at the Closing,
the forms of which are attached hereto as Exhibit A and Exhibit B.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

5

--------------------------------------------------------------------------------


 

“ERISA Affiliate” shall mean any corporation or trade or business (whether or
not incorporated) that is treated with the Company as a single employer within
the meaning of Section 414 of the Code.

 

“Estimated Outstanding Indebtedness” shall mean Seller’s good faith estimate of
the Outstanding Indebtedness, which estimate is set forth in the Funds Flow Memo
(subject to adjustment pursuant to Section 3.1(c)).

 

“Estimated Transaction Expenses” shall mean Seller’s good faith estimate of the
Transaction Expenses to the extent not paid by Seller prior to the Closing,
which estimate is set forth in the Funds Flow Memo (subject to adjustment
pursuant to Section 3.1(c)).

 

“Exceptional Items” shall mean all items not arising in the Ordinary Course of
the Company’s Business, including but not limited to (i) proceeds on the
disposal of tangible fixed assets, (ii) release of credits resulting from
overpayment by clients or failure to invoice suppliers, (iii) proceeds received
in connection with litigation, if and to the extent such proceeds exceed the
associated litigation costs and losses previously recorded, (iv) proceeds
received under any insurance policy, to the extent that such loss was recorded,
if and to the extent such proceeds exceed the replacement cost of the relevant
insured asset, (v) gifts, grants or awards, (vi) any interest received by the
Company or its Subsidiary, (vii) any non-core business income or one-time
non-operational income or expenses or (viii) release of any prior accruals.  For
the avoidance of doubt, any losses or gains arising from bad debts shall be
considered as arising in the ordinary course of Business.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Existing Employment Agreements” shall mean (i) the Employment Agreement by and
between Sims and the Company made on July 23, 2012 and (ii) the Employment
Agreement by and between Reichardt and the Company made on July 23, 2012.

 

“Extended Representations” shall mean Section 4.10 (Taxes), Section 4.13
(Employee Benefit Plans) and Section 4.25 (Securities Representations).

 

“FCPA” shall have the meaning set forth in Section 4.22.

 

“Final Cash” shall mean the final determination of Cash as of immediately prior
to the Closing, as reflected in the Final Closing Date Statement in accordance
with Section 3.3(d).

 

“Final Closing Date Statement” shall have the meaning set forth in
Section 3.3(d).

 

“Final Outstanding Indebtedness” shall mean the final determination of
Outstanding Indebtedness, as reflected in the Final Closing Date Statement in
accordance with Section 3.3(d).

 

“Final Purchase Price” shall have the meaning set forth in Section 3.3(a).

 

6

--------------------------------------------------------------------------------


 

“Final Transaction Expenses” shall mean the final determination of Transaction
Expenses to the extent not paid by Seller prior to the Closing, as reflected in
the Final Closing Date Statement in accordance with Section 3.3(d).

 

“Financial Statements” shall have the meaning set forth in Section 4.4(a).

 

“Flavorus Software” shall mean Flavorus Software Inc., a corporation organized
in British Columbia under the Business Corporations Act (British Columbia).

 

“Flavorus Software Stock” shall mean the 1,000,000 authorized shares of Common
Shares of Flavorus Software, no par value, of which 100 shares are issued and
outstanding as of the date hereof, of which 100 shares are held by the Company.

 

“Funds Flow Memo” shall have the meaning set forth in Section 3.1(c).

 

“GAAP” shall mean U.S. generally accepted accounting principles as of the date
hereof, applied in a manner consistent with the past methodologies, practices,
estimation and reserve techniques, assumptions and principles of the Company.

 

“Indebtedness” shall mean, with respect to the Company and its Subidiary, and
without duplication: (a) any obligation of the Company or its Subsidiary for
borrowed money, whether or not reflected on the face of the balance sheets
contained in the Financial Statements, together with all prepayment premiums or
penalties and other amounts with respect to such indebtedness prepaid or
becoming due as a result of this transaction; (b) any unpaid interest and bank
fees owing on any such indebtedness described in clause (a); (c) obligations in
respect of purchase money liens and capitalized leases; (d) indebtedness
evidenced by any note, bond, debenture, mortgage or other debt instrument or
debt security, including, without limitation, the Retail Purchase Order and the
Small Business Loan; (e) obligations in respect of deferred purchase price of
assets, services or securities; (f) obligations in respect of conditional sale
or other title retention agreements; (g) any obligation under any existing
interest rate, foreign exchange or other swap, hedge, or other financial
derivative instruments or agreement; (h) all obligations of the kind referred to
in the foregoing clauses (a) through (g) secured by any Lien on property owned
by the Company or its Subsidiary, whether or not any such Person has assumed or
become liable for the payment of such obligation; (i) any unpaid principal,
interest, premium, breakage costs, bank fee, penalties and other amounts owing
in respect of any of the items described in the foregoing clauses (a) through
(h); and (j) all Indebtedness of the types referred to in any of the clauses
above and guaranteed in any manner by the Company or its Subsidiary, whether or
not any of the foregoing would appear on a balance sheets prepared in accordance
with GAAP. Notwithstanding the foregoing, Indebtedness will exclude any
(i) operating lease obligations and (ii) trade payables.

 

“Indemnified Party” shall have the meaning set forth in Section 7.2(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 7.2(c).

 

“Initial Cash Price” shall have the meaning set forth in Section 3.1(b).

 

7

--------------------------------------------------------------------------------


 

“Intellectual Property” shall mean any and all worldwide rights in, arising from
or associated with the following, whether protected, created or arising under
the Laws of the United States or any other jurisdiction or under any
international convention: (i) all patents and applications therefor and all
reissues, divisions, re-examinations, renewals, extensions, provisionals,
substitutions, continuations and continuations-in-part thereof, and equivalent
or similar rights anywhere in the world in inventions and discoveries including,
without limitation, invention disclosures (“Patents”); (ii) discoveries,
concepts, ideas, trade secrets, research and development, know-how, formulae,
algorithms, methods, inventions, compositions, technical data, procedures,
designs, drawings, specifications, and other proprietary and confidential
information, including customer lists, supplier lists, data, pricing and cost
information, and business and marketing plans and proposals, in each case
excluding any rights in respect of any of the foregoing that comprise or are
protected by Copyrights or Patents (“Trade Secrets”); (iii) all copyrights,
copyright registrations and applications therefor, and equivalents of the
foregoing (“Copyrights”); (iv) all industrial designs and any registrations and
applications therefor throughout the world; (v) all trade names (including
fictitious, assumed, and d/b/a names), corporate names, logos, slogans, trade
dress, common law or unregistered trademarks and service marks, trademark and
service mark registrations and applications therefor throughout the world,
together will the goodwill associated therewith (“Trademarks”); (vi) all moral
rights, economic rights, rights of attribution of authors and inventors, rights
of privacy, and rights of publicity, however denominated, throughout the world;
(viii) all uniform resource locators, e-mail and other internet addresses and
domain names and applications and registrations therefor (“URLs”); (ix) all
Software (as defined below); and (x) any similar, corresponding or equivalent
rights to any of the foregoing anywhere in the world.

 

“Interest Charges” shall mean, for the applicable fiscal period, the sum
(without duplication) of (i) all interest, premium payments, debt discount,
fees, charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred consideration of
assets, in each case to the extent treated as interest in accordance with GAAP
and (ii) the portion of rent expense with respect to such period under
capitalized leases that is treated as interest in accordance with GAAP.

 

“IP Contracts” shall mean, collectively, any and all written agreements relating
to Intellectual Property to which the Company or its Subsidiary is a party
pursuant to which rights in Intellectual Property are in any manner transferred,
conveyed, licensed, granted, restricted or waived, including rights acquisition
and licensing agreements, distribution and subdivision agreements, software as a
service agreements, license agreements, and other agreements or arrangements
with respect to any Company IP.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Law” shall mean any constitution, law, statute, ordinance, rule, regulation,
regulatory requirement, code, order, judgment, injunction or decree enacted,
issued, promulgated, enforced or adopted by a governmental Authority.

 

“Leased Real Property” shall have the meaning set forth in Section 4.5.

 

8

--------------------------------------------------------------------------------


 

“Legal Proceeding” shall mean any charge, complaint, judicial, administrative or
arbitral action, suit, investigation, inquiry, proceeding or claim, whether by
or before an Authority or otherwise.

 

“Lien” shall mean, with respect to any property or asset, any security interest,
lien, mortgage, deed, pledge, hypothecation, lease, sublease or other right of
occupancy, easement, encroachment, license, right of way, title defect, option,
warrant, right of first refusal, right of first offer, preemptive right, voting
trust or agreement, proxy, or similar encumbrance.

 

“Losses” shall mean losses, damages, claims, liabilities, deficiencies,
interest, judgments, awards, penalties, fines, costs or expenses of whatever
kind, including any of the foregoing calculated as a multiple of earnings or
based on diminution of value, and including reasonable attorneys’ fees, and the
costs of enforcing any right to indemnification hereunder.

 

“Material Adverse Effect” shall mean any change, event, fact, condition,
development or occurrence that has, or would reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the condition
(financial or other), business, prospects, assets, liabilities, properties or
results of operations of the Company or its Subsidiary, taken as a whole;
provided, however, that when determining whether there has been a Material
Adverse Effect, any adverse change attributable to any of the following shall be
disregarded (except if disproportionately affecting the Company or its
Subsidiary versus other companies in the same industry; provided that solely
with respect to clause (ii) and clause (iv) below, such clauses shall not be
modified by this parenthetical): (i) general economic, business, industry or
financial market conditions (whether in the United States or otherwise);
(ii) the announcement of the transactions contemplated hereby;
(iii) earthquakes, tornados, hurricanes, floods and acts of God; (iv) the taking
of any action required or permitted by this Agreement or the Related Agreements;
(v) any changes in GAAP occurring between the date hereof and the Closing Date;
and (vi) acts of war, sabotage, terrorism, military actions or the escalation
thereof.

 

“Material Contracts” shall have the meaning set forth in Section 4.12(a).

 

“MOU” shall mean that certain Memorandum of Understanding, dated as of
December 30, 2011, by and between Pasquale Rotella and the Company.

 

“Names” shall mean “Flavorus”, “Flavorus, Inc.”, “Tixmart”, “Tixmart, Inc.”,
“Ticketribe”, “Ticketribe, Inc.”, “Groovetickets” or “Groovetickets, Inc.”.

 

“Offer Employees” shall have the meaning set forth in Section 6.5.

 

“Order” shall mean any order, injunction, judgment, decree, ruling, writ,
assessment, settlement, stipulation or arbitration award.

 

“Ordinary Course of the Company’s Business” shall mean, with respect to the
Company and its Subsidiary, the ordinary and usual course of day-to-day
operations of the business of the Company and its Subsidiary through the date
hereof consistent with past practice.

 

“Outside Date” shall have the meaning set forth in Section 8.1(e).

 

9

--------------------------------------------------------------------------------


 

“Outstanding Indebtedness” shall mean Indebtedness of the Company or its
Subsidiary that is outstanding immediately prior to the Closing. For the
avoidance of doubt, Outstanding Indebtedness shall be calculated without giving
effect to the consummation of the purchase and sale transactions contemplated
hereby or any payments required to be made pursuant to this Agreement.

 

“Parent” shall have the meaning set forth in the Preamble.

 

“Parent Common Stock” shall mean common stock, par value $0.001 per share, of
Parent.

 

“Parent Fundamental Representations” shall mean Section 5.1 (Organization and
Good Standing), Section 5.2 (Due Authorization), Section 5.3 (Conflicts;
Consents of Third Parties) and Section 5.5 (Financial Advisors).

 

“Parent Indemnified Party” shall have the meaning set forth in Section 10.2.

 

“Parent Objection Notice” shall have the meaning set forth in Section 3.1(c).

 

“Permits” shall mean any approvals, authorizations, consents, licenses or
permits of an Authority.

 

“Person” shall mean any individual, corporation, proprietorship, firm,
partnership, limited partnership, limited liability company, trust, association,
Authority or other entity.

 

“Personal Data” shall mean an individual’s name, street address, telephone
number, e-mail address, photograph, social security number, driver’s license
number, passport number, or customer or account number, or any other piece of
information that, alone, or when combined with other personal or identifying
information, is linkable to a specific individual.

 

“Pre-Closing Tax Period” shall mean any Tax period ending on or before the
Closing Date; and, with respect to a Tax period that begins on or before the
Closing Date and ends thereafter, the portion of such Tax period ending on and
including the Closing Date.

 

“Pre-Closing Taxes” shall mean any Taxes of the Company and its Subsidiary for
all Pre-Closing Tax Periods (including the portion of the Straddle Period ending
on and including the Closing Date), as determined in accordance with
Section 6.15.

 

“PTO” shall have the meaning set forth in Section 4.11(a).

 

“Real Property” shall have the meaning set forth in Section 4.5.

 

“Real Property Lease” shall have the meaning set forth in Section 4.5.

 

“Referral Firm” shall have the meaning set forth in Section 3.3(d).

 

10

--------------------------------------------------------------------------------


 

“Registered Company Intellectual Property” shall mean all Registered
Intellectual Property owned by the Company or its Subsidiary and used in
connection with the Business as of the date hereof.

 

“Registered Intellectual Property” shall mean all United States and foreign:
(1) registered and issued Patents and applications to register Patents;
(2) registered Trademarks, applications to register Trademarks, including
intent-to-use applications and other registrations or applications related to
Trademarks; (3) Copyright registrations and applications to register Copyrights;
(4) URL registrations and applications to register URLs; and (5) any other
Intellectual Property that is the subject of an application, certificate,
filing, registration or other document issued by, filed with, or recorded by,
any state, government or other public legal authority at any time.

 

“Related Agreements” shall mean the Employment Agreements and each other
agreement, document, instrument or certificate to be executed by any of Sims,
Reichardt, the Company, Flavorus Software, Acquisition Company or Parent, as
applicable, in connection with the consummation of the transactions contemplated
hereby. The Related Agreements executed by such specified Person shall be
referred to as “such Person’s Related Agreements,” “its Related Agreements” or
another similar expression.

 

“Related Persons” shall have the meaning set forth in Section 4.18.

 

“Restricted Period” shall have the meaning set forth in Section 6.3(a).

 

“Retail Purchase Order” shall mean that certain Retail Purchase Order, dated as
of June 24, 2013, with respect to the Company’s purchase of a 2013 Range Rover
Sport with the vehicle identification number of SALSF2D40DA785077 (the
“Vehicle”).

 

“Review Period” shall have the meaning set forth in Section 3.3(b).

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Seller” shall have the meaning set forth in the Preamble.

 

“Seller Claims” shall have the meaning set forth in Section 6.6(a).

 

“Seller Fundamental Representations” shall mean Section 4.1 (Organization,
Subsistence and Qualification of the Company and its Subsidiary), Section 4.2
(Due Authorization), Section 4.3 (Consents and Approvals; No Conflicts),
Section 4.7 (Capitalization) and Section 4.21 (Financial Advisors),

 

“Seller Indemnified Party” shall have the meaning set forth in Section 7.2(b).

 

“Seller Indemnifying Party” shall have the meaning set forth in Section 7.2(a).

 

11

--------------------------------------------------------------------------------


 

“Seller’s Knowledge” shall mean, with respect to a particular fact or other
matter, the actual knowledge of Sims and/or Reichardt, in each case, after the
making by such person of a reasonable investigation of the circumstances related
thereto.

 

“Service Provider” shall have the meaning set forth in Section 4.14(b).

 

“Signing Payment” shall have the meaning set forth in Section 3.1(a).

 

“Small Business Loan” shall mean, together, the (i) Promissory Note, dated as of
September 12, 2013, executed by the Company in favor of Hanmi Bank (“Hanmi”);
(ii) Unconditional Guarantee, dated as of September 12, 2013, executed by the
Company in favor of Hanmi; (iii) Loan Agreement, dated as of September 12, 2013,
by and between the Company and Hanmi; (iv) Business Loan Agreement, dated as of
September 12, 2013, by and between the Company and Hanmi; (v) Commercial
Security Agreement, dated as of September 12, 2013, by and between the Company
and Hanmi; (vi) Agreement to Provide Insurance, dated as of September 12, 2013,
executed by the Company for the benefit of Hanmi; and (vii) any other document,
instrument or agreement executed by the Company in connection with any of the
foregoing.

 

“Software” shall mean any and all of the following, which are owned by the
Company or its Subsidiary and used in connection with the Business: 
(i) computer programs, including any and all software implementations of
algorithms, models and methodologies (whether in source code or object code, or
other form), and all technology supporting the foregoing, (ii) databases and
compilations of data, including any and all data and collections of data,
whether machine readable or otherwise, (iii) descriptions, flow-charts and other
work product used to design, plan, organize and develop any of the foregoing,
screens, user interfaces, report formats, firmware, development tools,
templates, menus, buttons and icons, and (iv) all documentation including user
manuals and other training documentation related to any of the foregoing. Such
“Software” shall include (but not be limited to) all software needed to operate
the Business or used in connection with the Business.

 

“State Laws” shall have the meaning set forth in Section 4.25(a).

 

“Straddle Period” shall have the meaning set forth in Section 6.15.

 

“Stub Tax Period” shall have the meaning set forth in Section 6.15.

 

“Subsidiary” shall mean with respect to any Person, any entity of which a
majority of the securities or other ownership interests having ordinary voting
power to elect a member of the board of directors (or similar governing body) or
other Persons performing similar functions are directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person; and the
term “Subsidiary” with respect to any Person shall include all Subsidiaries of
each Subsidiary of such Person. For purposes hereof, a Person or Persons shall
be deemed to have a majority ownership interest in a limited liability company,
partnership, association, or other business entity (other than a corporation) if
such Person or Persons shall be allocated a majority of partnership, association
or other business entity gains or losses or shall be or control

 

12

--------------------------------------------------------------------------------


 

the managing director, managing member, general partner or other managing Person
of such partnership, association or other business entity.

 

“Survival Period” shall have the meaning set forth in Section 7.1.

 

“Tax Contest” shall have the meaning set forth in Section 6.16(c).

 

“Tax Ruling” shall have the meaning set forth in Section 4.10(c).

 

“Tax” or “Taxes” shall mean (a) all federal, state, local or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, property, windfall profits taxes, environmental taxes,
customs, franchise, employee’s income withholding, foreign or domestic
withholding, social security, unemployment, disability, sales, use, transfer,
value added, goods and services, alternative or add-on minimum or any other
taxes, charges, fees, duties, levies or other assessments which are imposed by
any Taxing Authority, and such term shall include any interest, penalties or
additions to tax or additional amount imposed by any Taxing Authority and
(b) any liability for any item described in clause (a) of any Person (x) under
Treasury Regulations §1.1502-6 (or any similar provisions of state, local or
foreign law) or (y) as a transferee or successor by Contract or otherwise.

 

“Tax Benefit” means any reduction in Taxes payable or any increase in any Tax
refund receivable.

 

“Tax Return” shall mean any report, return (including any information return),
declaration, claim for refund, statement or other filing required to be supplied
to any Taxing Authority or jurisdiction with respect to Taxes, including any
amendments or attachments to such reports, returns, declarations or other
filings.

 

“Tax Ruling” shall have the meaning set forth in Section 4.10(c).

 

“Taxing Authority” shall mean the Internal Revenue Service and any other
Authority responsible for the administration of any Tax.

 

“Term Sheet” shall mean that certain Term Sheet entered into on or around
December 22, 2013, by and among Sims, Reichardt and Parent.

 

“Third Party Claim” shall have the meaning set forth in Section 7.3.

 

“Transaction Expenses” shall mean the sum of all fees and expenses of counsel,
financial advisors, investment bankers, brokers, finders, attorneys, accountants
and consultants to any Person, and any compensation, change of control, bonuses
or payments made to any Person as a result of the transaction contemplated
hereby, incurred by the Company or Flavorus Software as a result of the
transactions contemplated hereunder, including the employer portion of any
employment, payroll or similar Taxes attributable to the amounts payable
pursuant to the foregoing.

 

13

--------------------------------------------------------------------------------


 

“Use” shall mean to use, reproduce, modify, prepare derivative works based upon,
distribute, perform, display, make, have made, sell, license, sublicense, and
otherwise exploit.

 

“User Data” shall mean any Personal Data or other data or information collected
by or on behalf of the Company or its Subsidiary from users of the Company
Products or of any Company Website.

 

“Vehicle Transfer” shall have the meaning set forth in Section 6.21.

 

1.2.                            Interpretation. Unless the context otherwise
requires, as used in this Agreement:  (i) an accounting term not otherwise
defined herein has the meaning ascribed to it in accordance with GAAP; (ii) “or”
is not exclusive; (iii) “including” and its variants mean “including, without
limitation” and its variants; (iv) words defined in the singular have the
parallel meaning in the plural and vice versa; (v) words of one gender shall be
construed to apply to each gender; (vi) the words “hereof”, “herein”, “hereby”,
“hereto,” and derivative or similar words refer to this entire Agreement,
including the Schedules and Exhibits hereto; (vii) the terms “Article”,
“Section”, “Exhibit”, “Preamble”, “Recital” and “Schedule” refer to the
specified Article, Section, Exhibit, Preamble, Recital or Schedule of or to this
Agreement; (viii) the phrases “delivered” or “made available” means that the
information referred to has been physically or electronically delivered to the
relevant parties (including, in the case of “made available” to Acquisition
Company on the date hereof, material that has been posted, retained through the
date hereof and thereby made available to Acquisition Company through an
electronic “virtual data room” established by or on behalf of Seller);
(ix) unless specifically denominated as Business Days, references to “day” or
“days” are to calendar days; and (x) any references to time shall be references
to New York time.

 

ARTICLE II
PURCHASE AND SALE OF COMMON STOCK; CLOSING DATE; CLOSING CONDITIONS

 

2.1.                            Purchase and Sale of Common Stock. At the
Closing, upon the terms and subject to the conditions set forth herein,
Acquisition Company shall purchase from Seller, and Seller shall sell, convey,
assign, transfer, and deliver to Acquisition Company, the Common Stock, free and
clear of all Liens (other than restrictions on transfer under applicable state
and/or federal securities laws).

 

2.2.                            Closing. Subject to Section 8.1, the Closing
shall take place at the offices of SFX Entertainment, Inc., located at 430 Park
Avenue, 6th Floor, New York, NY 10022, or through facsimile, electronic mail
and/or a national recognized overnight delivery service, commencing at
10:00 A.M. Eastern time no later than two (2) Business Days after the last of
the conditions to Closing set forth in Section 2.3 and Section 2.4 have been
satisfied or waived (other than conditions which, by their nature, are to be
satisfied on the Closing Date, but subject to the satisfaction or waiver of such
conditions at Closing). The date on which the Closing occurs in accordance with
the preceding sentence shall be referred to in this Agreement as the “Closing
Date”.

 

14

--------------------------------------------------------------------------------


 

2.3.                            Conditions Precedent to Obligations of Parent
and Acquisition Company. The obligations of Parent and Acquisition Company at
Closing under this Agreement are subject to the satisfaction or waiver by the
Parent of the following conditions precedent on or before the Closing Date:

 

(a)                                 Warranties True as of Both Present Date and
Closing Date. Other than (i) the Seller Fundamental Representations, (ii) the
Extended Representations and (iii) the representation and warranty made in
Section 4.9(a), the representations and warranties of Seller contained in
Article IV (disregarding all qualifications and exceptions therein relating to
materiality or Material Adverse Effect) shall be true and correct in all
respects on and as of the date hereof and as of the Closing Date as if made anew
as of such date (except to the extent such representations and warranties
expressly relate to an earlier date (in which case as of such earlier date)).
Notwithstanding the foregoing, any breach of any of the representations and
warranties of Seller contained in Article IV (other than (x) the Seller
Fundamental Representations, (y) the Extended Representations and (z) the
representation and warranty made in Section 4.9(a)) shall not be a failure of
the condition precedent in this Section 2.3(a) unless such breach would have a
Material Adverse Effect. The (A) Seller Fundamental Representations,
(B) Extended Representations and (C) the representation and warranty made in
Section 4.9(a) shall be true and correct in all respects on and as of the date
hereof and on and as of the Closing Date as if made anew as of such date (except
to the extent such representations and warranties expressly relate to an earlier
date (in which case as of such earlier date)).

 

(b)                                 Compliance with Agreements and Covenants.
Seller shall have performed and complied in all material respects with all of
its covenants, obligations and agreements contained in this Agreement to be
performed and complied with by Seller on or prior to the Closing Date (provided
that with respect to covenants and agreements that are qualified by materiality,
Seller shall have performed or complied with such covenants and agreements, as
so qualified, in all respects), except as otherwise permitted by Parent or
Acquisition Company. Seller shall have caused the Company to perform and comply
in all material respects with all of the Company’s covenants, obligations and
agreements contained in this Agreement to be performed and complied with by the
Company on or prior to the Closing Date (provided that with respect to covenants
and agreements that are qualified by materiality, Seller shall have caused the
Company to perform or comply with such covenants and agreements, as so
qualified, in all respects), except as otherwise permitted by Parent or
Acquisition Company.

 

(c)                                  Approvals; Consents. All actions by or in
respect of or filings with any Authority shall have been taken, made or obtained
except for those which, if not taken, made or obtained (i) would not prohibit
consummation of the transactions contemplated by this Agreement or (ii) could
not, or could not reasonably be expected to, result in a Material Adverse
Effect. Seller shall have obtained, or caused the Company to obtain, all
material third party consents required to be obtained in connection with the
transaction contemplated by this Agreement and set forth in Schedule 4.3.

 

15

--------------------------------------------------------------------------------


 

(d)                                 Laws and Orders; Litigation. No Authority of
competent jurisdiction shall have enacted, issued, promulgated, enforced or
entered any Law or Order (whether temporary, preliminary or permanent) which
prohibits consummation of the transactions contemplated by this Agreement or
that is individually or in the aggregate with all other Laws reasonably likely
to have a Material Adverse Effect. No Legal Proceeding shall have been commenced
against Seller, the Company or its Subsidiary which would prevent the Closing.

 

(e)                                  Material Adverse Effect. Since the date of
this Agreement, no change, event, fact, condition, development or occurrence
shall have occurred that, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect.

 

(f)                                   Documents. Seller shall, and shall cause
the Company to, execute and deliver, or cause to be executed and delivered, as
applicable, the following documents prior to the Closing:

 

(i)                                     a certificate from each of Sims and
Reichardt prepared in accordance with Treasury Regulations § 1.1445-2 and in
form and substance reasonably satisfactory to Acquisition Company, dated as of
the Closing Date, certifying that such party is not a foreign person;

 

(ii)                                  certificates evidencing the Common Stock,
free and clear of all Liens (other than restrictions on transfer under
applicable state and/or federal securities laws), duly endorsed or accompanied
by stock powers or other instruments of transfer duly executed;

 

(iii)                               a certificate of an executive officer of the
Company, in form and substance reasonably satisfactory to Acquisition Company,
certifying resolutions of the shareholders of the Company approving this
Agreement, the applicable Related Documents and the transactions contemplated
hereby and thereby and setting forth (I) a good standing certificate of the
Company, (II) a certified copy of the certificate of incorporation and bylaws of
the Company and (III) an incumbency certificate with respect to all officers of
the Company executing this Agreement, the applicable Related Documents and/or
any instrument or document contemplated hereby or thereby;

 

(iv)                              a certificate of an executive officer of the
Company substantially to the effect set forth in Section 2.3(a) and
Section 2.3(b) with respect to the representations, warranties, agreements and
covenants of Seller and the Company;

 

(v)                                 the Company’s Books and Records;

 

(vi)                              executed consents, releases and payoff letters
in form and substance reasonably acceptable to Acquisition Company from the Lien
holders

 

16

--------------------------------------------------------------------------------


 

and other holders of Indebtedness of the Company or its Subsidiary and such
other Persons as may be reasonably requested by Acquisition Company;

 

(vii)                           signed counterparts from Seller, the Company and
its Subsidiary, as applicable, of the Related Agreements;

 

(viii)                        at least three (3) days prior to the Closing Date,
an estimated consolidated balance sheet of the Company and its Subsidiary
reflecting the estimated financial position of the Company and its Subsidiary as
of the Closing (the “Closing Date Balance Sheet”);

 

(ix)                              the Financial Statements, in accordance with
Section 4.4;

 

(x)                                 evidence of compliance with and consummation
of the transactions contemplated by Section 6.23;

 

(xi)                              the resignations of the directors of the
Company and its Subsidiary pursuant to Section 6.24;

 

(xii)                           evidence of compliance with and consummation of
the transactions contemplated by Section 6.25; and

 

(xiii)                        all other documents, instruments and writings
required to be delivered by Seller, the Company or its Subsidiary at or prior to
the Closing pursuant to this Agreement.

 

2.4.                            Conditions Precedent to Obligations of Seller.
The obligations of Seller at Closing under this Agreement are subject to the
satisfaction or waiver by Seller of the following conditions precedent on or
before the Closing Date:

 

(a)                                 Warranties True as of Both Present Date and
Closing Date. Other than the Parent Fundamental Representations, the
representations and warranties of Parent and Acquisition Company contained in
Article V (disregarding all qualifications and exceptions therein relating to
materiality) shall be true and correct in all respects on and as of the date
hereof and as of the Closing Date as if made anew as of such date (except to the
extent such representations and warranties expressly relate to an earlier date
(in which case as of such earlier date)). Notwithstanding the foregoing, any
breach of the representations and warranties of Parent and Acquisition Company
contained in Article V (other than the Parent Fundamental Representations) shall
not be a failure of the condition precedent in this Section 2.4(a) unless such
breach would have a material adverse effect on Parent’s or Acquisition Company’s
ability to consummate the transactions contemplated hereby. The Parent
Fundamental Representations (in each case disregarding all qualifications and
exceptions therein relating to materiality) shall be true and correct in all
respects on and as of the date hereof and on and as of the Closing Date as if
made anew as of such date (except to the extent such representations and
warranties expressly relate to an earlier date (in which case as of such earlier
date)).

 

17

--------------------------------------------------------------------------------


 

(b)                                 Compliance with Agreements and Covenants.
Each of Parent and Acquisition Company shall have performed and complied in all
material respects with all of their respective covenants, obligations and
agreements contained in this Agreement to be performed and complied with by them
on or prior to the Closing Date (provided that with respect to covenants and
agreements that are qualified by materiality, Parent and Acquisition Company
shall have performed or complied with such covenants and agreements, as so
qualified, in all respects), except as otherwise permitted by Seller.

 

(c)                                  Approvals. All actions by or in respect of
or filings with any Authority shall have been taken, made or obtained except for
those which, if not taken, made or obtained (i) would not prohibit consummation
of the transactions contemplated by this Agreement or (ii) could not, or could
not reasonably be expected to, have a material adverse effect on Parent’s or
Acquisition Company’s ability to consummate the transactions contemplated
hereby.

 

(d)                                 Documents. Parent and Acquisition Company,
as the case may be, shall execute and deliver, or cause to be executed and
delivered, as applicable, the following documents prior to the Closing:

 

(i)                                     a certificate of an executive officer of
Parent, in form and substance reasonably satisfactory to Seller, certifying
resolutions of the board of directors of Parent approving this Agreement, the
applicable Related Documents and the transactions contemplated hereby and
thereby and setting forth (I) a good standing certificate of Parent, (II) a
certified copy of Parent’s certificate of incorporation and bylaws and (III) an
incumbency certificate with respect to all officers of Parent executing this
Agreement, the applicable Related Documents and/or any instrument or document
contemplated hereby or thereby;

 

(ii)                                  a certificate of an executive officer of
Acquisition Company, in form and substance reasonably satisfactory to Seller,
certifying resolutions of the managing member of Acquisition Company approving
this Agreement, the applicable Related Documents and the transactions
contemplated hereby and thereby and setting forth (I) a good standing
certificate of Acquisition Company, (II) a certified copy of Acquisition
Company’s certificate of formation and operating agreement and (III) an
incumbency certificate with respect to all officers of the Acquisition Company
executing this Agreement, the applicable Related Documents and/or any instrument
or document contemplated hereby or thereby;

 

(iii)                               a certificate of an executive officer of
each of Parent and Acquisition Company, substantially to the effect set forth in
Section 2.4(a) and Section 2.4(b) with respect to the representations,
warranties, agreements and covenants of each of Parent and Acquisition Company,
as applicable;

 

(iv)                              signed counterparts from Parent and
Acquisition Company, as applicable, of the Related Agreements; and

 

18

--------------------------------------------------------------------------------


 

(v)                                 all other documents, instruments and
writings required to be delivered by Parent and/or Acquisition Company at or
prior to the Closing pursuant to this Agreement.

 

ARTICLE III
PURCHASE PRICE

 

3.1.                            Purchase Price.

 

(a)                                 On the date hereof, Parent shall, or Parent
shall cause Acquisition Company to, pay or cause to be paid to Seller an
aggregate cash payment equal to Nine Hundred Thousand Dollars ($900,000) (the
“Signing Payment”), which shall be non-refundable except as provided in
Section 8.2(b).

 

(b)                                 At the Closing, in accordance with
Section 3.2 below, Parent shall, or Parent shall cause Acquisition Company to,
pay or cause to be paid to Seller an aggregate cash payment equal to Seventeen
Million One Hundred Thousand Dollars ($17,100,000) minus the Estimated
Outstanding Indebtedness, and minus the Estimated Transaction Expenses (the
“Initial Cash Price”), provided, however, that the Initial Cash Price shall be
subject to increase or decrease following the Closing in accordance with
Section 3.3 below.

 

(c)                                  The Initial Cash Price shall be payable as
set forth in a “funds flow memo” (the “Funds Flow Memo”) to be delivered by
Seller to Parent at least five (5) Business Days prior to the Closing Date.
Without limiting any of Parent’s other rights or remedies, Parent may object
that the Funds Flow Memo, or any component of it, has not been calculated in
good faith or in a manner consistent with the terms hereof, in which case Parent
shall deliver to Seller at least two (2) Business Days prior to the anticipated
Closing Date a written statement in reasonable detail describing Parent’s good
faith objections to the Funds Flow Memo (the “Parent Objection Notice”). Seller
and Parent shall in good faith attempt to resolve any objections set forth in
the Parent Objection Notice prior to the Closing, and Seller shall make such
revisions to the disputed items as may be mutually agreed between Seller and
Parent; provided, however, that if such a dispute is not resolved by Seller and
Parent prior to the Closing, then such item shall remain as set forth in the
Funds Flow Memo delivered by Seller. For the avoidance of doubt, any failure of
Parent to raise any objection or dispute in the Parent Objection Notice shall
not in any way prejudice Parent’s right to raise any matter pursuant to
Section 3.3. Any changes made to the Funds Flow Memo pursuant to this
Section 3.1(c) shall be deemed to be incorporated into the Funds Flow Memo
delivered by Seller to Parent and shall constitute the “Funds Flow Memo” for
purposes of this Agreement. Seller shall pay any and all Outstanding
Indebtedness in connection with the Closing using the amounts included in the
calculation of the Initial Cash Price and cause the full release and discharge
of any and all Liens and guarantees arising thereunder. Seller shall obtain from
the lenders and other parties thereto the full release and discharge of the
Company and its Subsidiary from all Outstanding Indebtedness, including the full
release and discharge of any and all Liens and guarantees arising thereunder. At
or prior to the

 

19

--------------------------------------------------------------------------------


 

Closing, Seller shall pay all Transaction Expenses using the amounts included in
the calculation of the Initial Cash Price and deliver evidence of such payment
to Parent in a form and substance reasonable acceptable to Parent. For the
avoidance of doubt, in the event that the Company pays any Transaction Expenses,
whether before or after the Closing, Sellers shall reimburse the Company the
full amount thereof within ten (10) days following written notice thereof from
Parent, provided that such written notice is delivered during the Review Period.

 

3.2.                            Payment of the Purchase Price. At the Closing,
Parent shall, or Parent shall cause Acquisition Company to, wire transfer, to an
account or accounts designated by the Seller at least one (1) Business Day prior
to the Closing Date, the Initial Cash Price.

 

3.3.                            Initial Cash Price Adjustment.

 

(a)                                 Subsequent to the Closing and subject to
this Section 3.3, the Initial Cash Price shall be:

 

(i)                                     decreased by the amount (if any) by
which Final Outstanding Indebtedness exceeds the Estimated Outstanding
Indebtedness, or increased by the amount (if any) by which Estimated Outstanding
Indebtedness exceeds Final Outstanding Indebtedness; and

 

(ii)                                  increased by the amount (if any) by which
Estimated Transaction Expenses exceeds the Final Transaction Expenses, or
decreased by the amount (if any) by which Final Transaction Expenses exceeds
Estimated Transaction Expenses.

 

The Initial Cash Price, as so increased or decreased in accordance with this
Section 3.3(a), shall be the “Final Purchase Price”.

 

(b)                                 As soon as reasonably practicable after the
Closing, but not later than one hundred twenty (120) calendar days after the
Closing Date (the “Review Period”), Parent shall (i) prepare a statement of the
calculation of Final Transaction Expenses, Final Outstanding Indebtedness and
the Final Purchase Price (the “Closing Date Statement”), and (ii) deliver to
Seller the Closing Date Statement.

 

(c)                                  In connection with Seller’s review of the
Closing Date Statement, Parent shall permit Seller (upon request) and its
representatives reasonable access to books and records of the Company, during
normal business hours and subject to withholding to the least extent necessary
any documents or information in order to protect attorney-client privilege, to
aid in its review of the Closing Date Statement. Subject to the limitations in
the preceding sentence, upon Seller’s request, and after Seller has executed
confidentiality agreements in form and substance reasonably acceptable to
Parent, Parent shall make available to Seller copies of the work papers of
Parent, the Company and Acquisition Company generated, underlying or utilized in
connection with the preparation of the Closing Date Statement and the
calculation of the Final Purchase Price

 

20

--------------------------------------------------------------------------------


 

to the extent reasonably necessary to verify the accuracy of the presentation of
the Closing Date Statement and calculation of the Final Purchase Price in
conformity with this Agreement.

 

(d)                                 Within sixty (60) calendar days after its
receipt of the Closing Date Statement, Seller shall either inform Parent in
writing that the Closing Date Statement is acceptable or object thereto in
writing, setting forth a statement in reasonable detail describing each of its
objections. If Seller so objects and the parties do not resolve such objections
on a mutually agreeable basis within thirty (30) calendar days after Parent’s
receipt of Seller’s objections, the remaining disputed items shall be resolved
within an additional thirty (30) calendar days by a mutually agreed independent
accounting firm (the “Referral Firm”). Seller shall make available to Parent
(upon request following the giving of any objection to the Closing Date
Statement) copies of work papers of Seller generated in connection with its
review of the Closing Date Statement (subject to withholding to the least extent
necessary any documents or information in order to protect attorney-client
privilege) to the extent reasonably necessary to verify the accuracy of the
presentation of Seller’s objections so long as Parent has executed
confidentiality agreements in form and substance reasonable acceptable to
Seller.  Upon the agreement of the parties, the decision of the Referral Firm or
if Seller fails to deliver an objection to Parent within the 60-day period
referred to above, then the Closing Date Statement, as so adjusted (or the
Closing Date Statement delivered by Parent to Seller, if Seller fails to deliver
such objection to Parent within such 60-day period) (the “Final Closing Date
Statement”), shall be final, conclusive and binding against the parties hereto.
The statements of Final Transaction Expenses and Final Outstanding Indebtedness
set forth in the Final Closing Date Statement shall be the “Final Transaction
Expenses” and “Final Outstanding Indebtedness” for all purposes hereunder.

 

(e)                                  In resolving any disputed item, the
Referral Firm (i) shall be bound by the provisions of this Section 3.3,
(ii) shall limit its decision to such items as are in dispute and (iii) shall
make its determination based solely on presentations by Parent and Seller which
are in accordance with the guidelines and procedures set forth in this Agreement
(i.e. not on the basis of independent review). The Referral Firm may not assign
a value to any disputed item greater than the greatest value for such disputed
item claimed by either party or less than the lowest value for such disputed
item claimed by either party. All fees and expenses relating to the work, if
any, to be performed by the Referral Firm will be allocated between Parent and
Seller in the same proportion that the aggregate amount of the disputed items so
submitted to the Referral Firm that is unsuccessfully disputed by each such
party (as finally determined by the Referral Firm) bears to the total amount of
such disputed items so submitted. All determinations made by the Referral Firm
shall be final, conclusive and binding on the parties.

 

(f)                                   Promptly and in any event within five
(5) Business Days after their receipt or deemed finalization of the Final
Closing Date Statement, Seller and Parent shall compute the difference, if any,
between the Initial Cash Price and the Final Purchase Price and (i) if the
Initial Cash Price exceeds the Final Purchase Price, then Seller shall promptly
and in any event no later than the last day of such five (5) Business Day period

 

21

--------------------------------------------------------------------------------


 

pay Parent an amount in cash equal to such excess amount and (ii) if the Initial
Cash Price is less than the Final Purchase Price, then Acquisition Party shall
promptly and in any event no later than the last day of such five (5) Business
Day period pay Seller an amount in cash equal to such deficiency.

 

3.4.                            Earn-Out. If the Closing occurs and this
Agreement is not terminated by the parties hereto, Parent agrees to make an
additional payment to Seller (the “Earn-Out Payment” and, together with the
Final Purchase Price, the “Aggregate Consideration”) upon the terms and subject
to the conditions of this Section 3.4, which Earn-Out Payment, if any, will be
paid to Seller in accordance with this Section 3.4.

 

(a)                                 Earn-Out Payment Amount.

 

(i)                                     If the Earn-Out EBITDA Amount exceeds
the Final Purchase Price, the Earn-Out Payment shall be equal to (A) the
Earn-Out EBITDA Amount minus (B) the Final Purchase Price.

 

(ii)                                  If the Earn-Out EBITDA Amount is equal to
or less than the Final Purchase Price, no Earn-Out Payment shall be due or
payable to Seller.

 

(b)                                 Earn-Out Statement and Payment. Within
ninety (90) days after the end of calendar year 2016, Parent shall calculate the
Earn-Out EBITDA Amount and shall deliver to Seller a report setting forth in
reasonable detail the Earn-Out EBITDA Amount (the “Earn-Out Statement”). If,
pursuant to the Earn-Out Statement, the Earn-Out Payment is due and payable to
Seller in accordance with Section 3.4(a), Parent shall cause Acquisition Company
to pay Seller the Earn-Out Payment within ten (10) Business Days following
Parent’s delivery of the Earn-Out Statement in accordance with
Section 3.4(d) below.

 

(c)                                  Disputed Earn-Out Statement. If, pursuant
to the Earn-Out Statement, either (x) the Earn-Out Payment is not due and
payable to Seller in accordance with Section 3.4(a) or (y) Seller objects to the
calculation of the Earn-Out EBITDA Amount, then Seller shall have the option to
dispute the Earn-Out Statement in accordance with the following:

 

(i)                                     If Seller wishes to dispute any portion
of the Earn-Out Statement, Seller shall deliver to Parent within sixty (60)
calendar days after Seller’s receipt of the Earn-Out Statement a written
statement specifying any objections thereto (an “Earn-Out Objections
Statement”), which objections shall describe in reasonable detail the nature and
amount of the disagreement(s) asserted. If Seller does not deliver an Earn-Out
Objections Statement within such sixty (60) calendar day period, then the
Earn-Out Statement shall become final and binding upon all parties hereto. In
connection with Seller’s review of the Earn-Out Statement, Parent shall permit
Seller (upon request) and its representatives reasonable access to books and
records of the Company, during normal business hours and subject to withholding
to the least extent necessary any documents or

 

22

--------------------------------------------------------------------------------


 

information in order to protect attorney-client privilege, to aid in its review
of the Earn-Out Statement. Subject to the limitations in the preceding sentence,
upon Seller’s request, and after Seller has executed confidentiality agreements
in form and substance reasonable acceptable to Parent, Parent shall make
available to Seller copies of the work papers of Parent, the Company and
Acquisition Company generated, underlying or utilized in connection with the
preparation of the Earn-Out Statement and the calculation of the Earn-Out EBITDA
Amount to the extent reasonably necessary to verify the accuracy of the
presentation of the Earn-Out Statement and calculation of the Earn-Out EBITDA
Amount in conformity with this Agreement

 

(ii)                                  If Seller delivers an Earn-Out Objections
Statement within such sixty (60) calendar day period described in
Section 3.4(c)(i) above, then Seller and Parent shall negotiate in good faith
for thirty (30) calendar days following Parent’s receipt of such Earn-Out
Objections Statement to resolve such objections (any unresolved objection, an
“Earn-Out Dispute”). After such thirty (30) calendar day period, any item or
matter set forth in the Earn-Out Statement that is not an Earn-Out Dispute shall
become final and binding upon all parties hereto. If Seller and Parent are
unable to resolve all objections during such thirty (30) calendar day period,
then any remaining Earn-Out Disputes, and only such remaining Earn-Out Disputes,
shall be resolved by the Referral Firm. The Referral Firm shall be instructed to
resolve any such remaining Earn-Out Disputes in accordance with the terms of
this Agreement within thirty (30) calendar days after its appointment (or such
longer period as Seller and Parent may agree). The resolution of such Earn-Out
Disputes by the Referral Firm (A) shall be set forth in writing, (B) shall be
within the range of dispute between Seller and Parent, (C) shall constitute an
arbitral award, and (D) shall be conclusive and binding upon all the parties
upon which a judgment may be rendered by a court having proper jurisdiction
thereover. Upon delivery of such resolution, the Earn-Out Statement, as modified
in accordance with such resolution, shall become final and binding upon all
parties hereto. If, pursuant to the Earn-Out Statement as modified in accordance
with the Referral Firm’s resolution, the Earn-Out Payment is due and payable to
Seller, Parent shall pay to Seller in accordance with Section 3.4(d) below the
Earn-Out Payment within ten (10) Business Days following the Referral Firm’s
delivery of such resolution.

 

(iii)                               The fees, costs and expenses of the Referral
Firm shall be borne by either Seller or Parent as follows:  (A) if as a result
of the Referral Firm’s resolution of all Earn-Out Disputes, the Earn-Out Payment
shall become due and payable in accordance with Section 3.4(a), then Parent
shall bear the fees, costs and expenses of the Referral Firm, and (B) if
following the Referral Firm’s resolution of all Earn-Out Disputes, the Earn-Out
Payment shall still not be due or payable in accordance with Section 3.4(a),
then Seller shall bear the fees, costs and expenses of the Referral Firm.

 

23

--------------------------------------------------------------------------------


 

(d)                                 Form of Payment. The Earn-Out Payment, if
any, shall be payable by Parent as follows:  (i) 75% of the Earn-Out Payment
shall be paid in cash (the “Earn-Out Cash Payment”) and (ii) 25% of the Earn-Out
Payment shall be paid in restricted (within the meaning of Rule 144 under the
Securities Act) shares of Parent Common Stock (such Parent Common Stock, the
“Earn-Out Shares” and, such payment, the “Earn-Out Stock Payment”), provided,
however, that if, as a result of the foregoing calculation, the aggregate number
of Earn-Out Shares to be issued to Seller under this Section 3.4(d) would, in
the good faith judgment of Parent, require shareholder approval pursuant to
NASDAQ Stock Market, Equity Rule 5635, then (I) the number of Earn-Out Shares
issued to Seller shall be reduced to a number of shares equal to 19.99% of the
total number of shares of Parent Common Stock outstanding as of the date of the
required calculation and (II) the Earn-Out Cash Payment shall be increased by an
amount equal to the decrease in the amount of the Earn-Out Stock Payment
pursuant to the preceding subclause (I). Notwithstanding anything in this
Agreement to the contrary, if at the time that the Earn-Out Payment is due, if
at all, the Parent Common Stock is no longer publicly-traded on a nationally
recognized exchange, then 100% of the Earn-Out Payment shall be paid in cash.

 

(e)                                  For purposes of determining the aggregate
number of Earn-Out Shares, if any, such number of Earn-Out Shares shall be equal
to (x) the portion of the Earn-Out Payment not paid in cash divided by (y) the
volume weighted average closing price of Parent Common Stock during the five
(5) trading day period immediately preceding the date on which the Earn-Out
Payment is paid. The cash portion of such Earn-Out Payment, if any, shall be
paid by wire transfer of immediately available funds to an account designated by
Seller at least one (1) Business Day prior to the date on which the Earn-Out
Payment is paid. Notwithstanding anything in this Agreement to the contrary, the
Earn-Out Payment, if any, shall constitute part of the Final Purchase Price for
the sale, conveyance, assignment, transfer and delivery of the Common Stock
under this Agreement, and shall not be construed as consideration for the
services of Todd Sims or James Reichardt in their respective capacities as an
employee, consultant, director or officer of Parent or any of its Affiliates.

 

(f)                                   Earn-Out Payment Offset. Notwithstanding
anything in this Agreement or in the Employment Agreements, in the event that
either Sims or Reichardt receive a Payment (as such term is defined in the
Employment Agreements), the Earn-Out Payment, if any, shall be reduced on a
dollar-for-dollar basis by the aggregate amount of any such Payment made to
either Sims or Reichardt.

 

3.5.                            Withholding. Notwithstanding anything in this
Agreement to the contrary, Parent, Acquisition Company, the Company or Flavorus
Software, as applicable, shall be entitled to deduct and withhold from the
consideration otherwise payable to Seller or the recipient of a payment in
respect of restricted stock, such amount as Parent, Acquisition Company, the
Company or Flavorus Software, as applicable, is required to deduct and withhold
with respect to such payment under the Code, or any applicable provision of
state, local or foreign Law. To the extent that amounts are so withheld, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to Seller.

 

24

--------------------------------------------------------------------------------


 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Sims and Reichardt, severally and not jointly, hereby represent and warrant to
Parent and Acquisition Company, as of the date hereof and as of the Closing
Date, that, except as set forth in the Disclosure Schedule but subject to
Section 9.16:

 

4.1.                            Organization, Subsistence and Qualification of
the Company and its Subsidiary.

 

(a)                                 The Company is a corporation duly organized,
validly existing and in good standing under the Laws of the State of California
and its sole Subsidiary, Flavorus Software, is a corporation duly organized,
validly existing and in good standing under the Laws of the Province of British
Columbia, in each case, with full power and authority to own or lease its
property and assets and to carry on its Business as presently conducted. The
respective jurisdictions in which the Company and its Subsidiary are qualified
to do business as a foreign entity are set forth in Schedule 4.1(a) and
constitute all of the jurisdictions where such qualification is necessary,
except where the failure to qualify would not have a Material Adverse Effect,
and the Company and its Subsidiary are in good standing in all such
jurisdictions. Flavorus Software is a wholly-owned Subsidiary of the Company and
is the only Subsidiary of the Company, whether direct or indirect.

 

(b)                                 Except as set forth in Schedule 4.1(b),
neither the Company nor its Subsidiary have never conducted any business under,
owned or otherwise used, for any purpose or in any jurisdiction, any fictitious
name, assumed name, trade name or other name, other than the Names.

 

(c)                                  Prior to the date hereof, Seller has made
available to Parent complete and correct copies of the articles of incorporation
and bylaws (or articles) of the Company and its Subsidiary.

 

(d)                                 There are no preemptive or other options,
warrants, rights, conversion rights, stock appreciation rights, redemption
rights, convertible securities or other agreements or commitments obligating the
Company or its Subsidiary to issue, transfer or sell, repurchase or redeem, or
cause the issuance, transfer, sale, repurchase or redemption of, or give any
Person a right to subscribe for or acquire, or in any way dispose of, any
capital stock of the Company or the Flavorus Software Stock. Except as set forth
in Schedule 4.1(d), there are no declared or unpaid dividends or distributions
with respect to any such capital stock or equity interest. There are not any
bonds, debentures, notes or other Indebtedness of either the Company or its
Subsidiary having the right to vote (or that are convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of capital stock or equity interest may vote. There are no phantom stock
or similar rights providing economic benefits based, directly or indirectly, on
the value or price of the capital stock or other equity interests of the Company
or its Subsidiary.  There are no voting trusts, equityholder or stockholder
agreements, proxies or other agreements or understandings in effect with respect
to the voting, consenting or transfer of any capital stock or equity interests
of the Company or its Subsidiary.

 

25

--------------------------------------------------------------------------------


 

4.2.                            Due Authorization. Seller has full power and
authority to enter into this Agreement and its respective Related Agreements and
to consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by Seller of this Agreement and its respective Related
Agreements have been duly and validly authorized and approved. Seller has duly
and validly executed and delivered this Agreement and has duly and validly
executed and delivered (or prior to or at the Closing will duly and validly
execute and deliver) its respective Related Agreements. Assuming due and valid
authorization, execution, and delivery by Parent and Acquisition Company, this
Agreement constitutes the legal, valid and binding obligation of Seller and upon
execution and delivery (and assuming due and valid authorization, execution, and
delivery by Parent and Acquisition Company), Seller’s respective Related
Agreements will constitute legal, valid and binding obligations of Seller and
the Company, as applicable, in each case, enforceable in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws in effect
which affect the enforcement of creditors’ rights generally and by equitable
principles, regardless of whether asserted in a proceeding in equity or at law.

 

4.3.                            Consents and Approvals; No Conflicts. The
execution, delivery and performance by Seller of this Agreement and its
respective Related Agreements will not (i) to the Seller’s Knowledge, violate
any Law applicable to Seller, the Company or its Subsidiary; (ii) require any
material filing or registration by Seller, the Company or its Subsidiary with,
or consent or approval with respect to Seller or the Company of, any Authority;
(iii) except as set forth in Schedule 4.3, require the consent, notice or other
action by any Person under, violate or conflict with, or result in a breach or
default under (which with or without the giving of notice or lapse of time, or
both, would become a default) or result in the termination, amendment,
acceleration of obligations, suspension, modification, revocation or
cancellation or result in the loss of a material benefit or increase in fee,
liability or obligation (whether after the filing of notice or the lapse of time
or both) under or in respect of any deed of trust, license, franchise, permit or
Contract to which Seller, the Company or its Subsidiary is bound or by which any
of their respective assets are subject; (iv) result in imposition of any Lien on
any properties or assets of Seller, the Company or its Subsidiary; or
(v) violate or conflict with the organizational documents of the Company or its
Subsidiary, except, with respect to clause (iii) only, where any such filing,
registration, consent or approval, if not made or obtained, or any such
violation, conflict, breach or default, would not have a Material Adverse
Effect.

 

4.4.                            Financial Statements.

 

(a)                                 True and complete copies of (i) the audited
consolidated balance sheet and the related consolidated statement of income and
expenses, stockholders’ equity and cash flows of the Company and its Subsidiary
for the fiscal year ended as of December 31, 2012 and (ii) the reviewed
consolidated balance sheet and the related consolidated statement of income and
expenses, stockholders’ equity and cash flows of the Company and its Subsidiary
for the fiscal year ended as of December 31, 2013, in each case, together with
all related notes and schedules thereto, accompanied by the reports thereon of
the Company’s accountant (collectively, the “Financial Statements”) have been
made available or will be made available by the Company to Acquisition Company
on or prior

 

26

--------------------------------------------------------------------------------


 

to the Closing. The Financial Statements (A) were prepared in accordance with
the books of account and other financial records of the Company and its
Subsidiary, (B) present fairly in all material respects the consolidated
financial condition and results of operations of the Company and its Subsidiary
as of the dates thereof or for the periods covered thereby, (C) except for the
reviewed Financial Statements for 2013, have been prepared in accordance with
GAAP applied on a basis consistent with the past practices of the Company,
(D) except for the reviewed Financial Statements for 2013, include all
adjustments (consisting only of normal recurring accruals) that are necessary
for a fair presentation of the financial condition of the Company and the
results of the operations of the Company in all material respects as of the
dates thereof or for the periods covered thereby, (E) were prepared by a public
accounting firm registered and in good standing with the Public Company
Accounting Oversight Board and (F) comply with all requirements of the SEC.

 

(b)                                 Set forth in Schedule 4.4(b) is Seller’s
good faith estimate, as of the date hereof, of the Estimated Transaction
Expenses and Estimated Outstanding Indebtedness and the components thereof.

 

(c)                                  The Closing Date Balance Sheet shall have
been prepared in good faith.

 

4.5.                            Real Property. There is no real estate or
interests in real estate (collectively, “Real Property”) owned by the Company or
its Subsidiary and used in the conduct of the Business. Schedule 4.5 lists all
Real Property leased by the Company or its Subsidiary and used in the conduct of
the Business (the “Leased Real Property”) and identifies the lessee and lessor
thereof and the date of the lease relating thereto (each, a “Real Property
Lease”). The Company or its Subsidiary, as applicable, has good, marketable and
insurable leasehold title to the Real Property leased by it, free and clear of
all Liens. The Real Property listed in Schedule 4.5 constitutes all interests in
Real Property currently used, occupied or held for use in connection with the
Business. Each of the Real Property Leases is in full force and effect. The
Company or its Subsidiary, as applicable, is not in material default under any
Real Property Lease, and no events have occurred and no circumstances exist
which, if not remedied, and whether with or without notice or the passage of
time or both, would result in such a default. There are no pending or, to
Seller’s Knowledge, threatened, appropriation, condemnation, eminent domain or
like proceedings relating to the Leased Real Property.

 

4.6.                            Absence of Questionable Payments. To Seller’s
Knowledge, neither the Company nor any Affiliate, director, officer, member,
partner, employee, agent, representative or other Person, in each case acting on
behalf of the Company has:  (i) used any funds for unlawful contributions,
payments, gifts or entertainment, or made any unlawful expenditures relating to
political activities of government officials or others, or (ii) accepted or
received any unlawful contributions, payments, gifts or expenditures.

 

4.7.                            Capitalization.

 

(a)                                 All of the issued and outstanding capital
stock of the Company and its Subsidiary were duly authorized for issuance, are
validly issued, fully paid and non-

 

27

--------------------------------------------------------------------------------


 

assessable, were not issued in violation of any preemptive or similar rights and
are lawfully owned of record and beneficially by Seller or the Company, as
applicable, in the respective amounts set forth in Schedule 4.7(a). All of the
issued and outstanding capital stock of the Company and its Subsidiary have been
issued in compliance with applicable federal and state securities Laws.

 

(b)                                 Except as described in Schedule 4.7(b),
there is no existing option, warrant, call, right or agreement of any character
to which the Company or its Subsidiary is a party requiring, and there are no
securities of the Company or its Subsidiary outstanding which upon conversion,
exercise or exchange would require, the issuance, sale or transfer of any
additional equity interests or other securities convertible into, exchangeable
for or evidencing the right to subscribe for or purchase any equity interests in
the Company or its Subsidiary and there does not exist any binding obligation or
commitment requiring the grant of any of the foregoing interests or securities.
Except as described in Schedule 4.7(b), there are no obligations, contingent or
otherwise, of the Company or its Subsidiary to (i) repurchase, redeem or
otherwise acquire any equity interest, or (ii) provide material funds to, or
make any material investment in (in the form of a loan, capital contribution or
otherwise), or provide any guarantee with respect to the obligations of, any
Person. There are no outstanding stock appreciation, phantom stock, profit
participation or similar rights of the Company or its Subsidiary. There are no
bonds, debentures, notes or other indebtedness of the Company or its Subsidiary
having the right to vote or consent (or, convertible into, or exchangeable for,
securities having the right to vote or consent) on any matters on which equity
owners of the Company or its Subsidiary, as applicable, may vote. There are no
voting trusts, irrevocable proxies or other similar agreements to which Seller
or the Company or its Subsidiary is a party which could have any bearing upon
the Company’s or its Subsidiary’s receipt of approval of this Agreement and the
transactions contemplated hereby.

 

(c)                                  Immediately following the Closing,
(i) Acquisition Company will own all of the outstanding shares of capital stock
of the Company and (ii) the Company will own all of the outstanding shares of
capital stock of Flavorus Software, in each case, free and clear of all Liens
(other than restrictions on transfer under applicable state and/or federal
securities laws).

 

4.8.                            Liabilities. Neither the Company nor its
Subsidiary have any Indebtedness or other adverse claim, liability or obligation
(whether direct or indirect, known or unknown, asserted or unasserted, absolute
or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due, and whether in contract, tort, strict liability or otherwise), other
than those set forth on (i) Schedule 4.8, (ii) the Financial Statements or
(iii) those incurred in the Ordinary Course of the Company’s Business which are
not material.

 

4.9.                            Absence of Certain Events. Except as expressly
contemplated by this Agreement or as set forth on Schedule 4.9, since
December 31, 2012, Seller, the Company and its Subsidiary have conducted its
business only in the Ordinary Course of the Company’s Business. Without limiting
the generality of the foregoing, except as expressly contemplated by this
Agreement, since December 31, 2012:

 

28

--------------------------------------------------------------------------------


 

(a)                                 there has not been any change, event, fact,
condition, development or occurrence that has, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect;

 

(b)                                 there has not been any material damage,
destruction or loss, whether or not covered by insurance, with respect to the
property and assets of the Company or its Subsidiary or the waiver of any right
of material value with respect thereto;

 

(c)                                  there has not been any declaration, setting
aside or payment of any dividend or other distribution in respect of any equity
interests of the Company or its Subsidiary, or any repurchase, redemption or
other acquisition by the Company or its Subsidiary of any outstanding equity
interests or other securities of the Company or its Subsidiary;

 

(d)                                 neither the Company nor its Subsidiary has
entered into or materially amended any employment, deferred compensation,
retention, change in control, severance or similar agreement or agreed to
materially increase the compensation payable or to become payable by it to any
of its current or former directors, officers, partners, members, managers,
employees, agents or representatives or agreed to materially increase the
coverage or benefits available under any severance pay, termination pay,
vacation pay, company awards, salary continuation or disability, sick leave,
deferred compensation, bonus, commission, fee sharing or other incentive
compensation, insurance, pension or other employee benefit plan, payment or
arrangement made to, for or with such Persons;

 

(e)                                  neither the Company nor its Subsidiary has
made or rescinded any election relating to Taxes or settled or compromised any
claim relating to Taxes;

 

(f)                                   neither the Company nor its Subsidiary has
entered into any transaction or agreement, or sold, leased or otherwise
transferred any assets, or incurred any liabilities, in each case, other than in
the Ordinary Course of the Company’s Business;

 

(g)                                  neither the Company nor its Subsidiary has
made any loans, advances or capital contributions to, or investments in, any
Person, which, individually or in the aggregate, are material;

 

(h)                                 neither the Company nor its Subsidiary has
made or committed to make any capital expenditures or capital additions in
excess of $25,000 individually or $50,000 in the aggregate;

 

(i)                                     neither the Company nor its Subsidiary
has issued, created, incurred, assumed or guaranteed any Indebtedness which has
a term in excess of one year and an obligation in excess of $30,000;

 

(j)                                    neither the Company nor its Subsidiary
has granted any license or sublicense of any rights under or with respect to any
Intellectual Property except in the Ordinary Course of the Company’s Business;

 

29

--------------------------------------------------------------------------------


 

(k)                                 neither the Company nor its Subsidiary has
made any material change in the accounting methods or practices it follows,
whether for general financial or tax purposes or otherwise;

 

(l)                                     with respect to the Company or its
Subsidiary, there has not been any adoption of any plan of merger,
consolidation, reorganization, liquidation or dissolution or filing of a
petition in bankruptcy under any provisions of federal or state bankruptcy Law
or consent to the filing of any bankruptcy petition against it under any similar
Law;

 

(m)                             with respect to the Company or its Subsidiary,
there has not been any amendment of the articles of incorporation, by-laws or
other organizational documents of the Company or its Subsidiary;

 

(n)                                 with respect to the Company or its
Subsidiary, there has not been any issuance, sale or other disposition, or grant
of any options, warrants or other rights to purchase or obtain (including upon
conversion, exchange or exercise), any capital stock or any equity interests of
the Company or its Subsidiary;

 

(o)                                 with respect to the Company or its
Subsidiary, there has not been any (i) increase in compensation or benefits, or
any award or grant under any Benefit Arrangement, to any current or former
employee, director, consultant or agent of the Company or its Subsidiary, except
for increases in compensation in the ordinary course of business consistent with
past practice or as may be required under existing agreements (as in effect on
the date hereof) or under applicable law or (ii) failure to make contributions
to any Benefit Arrangement in accordance with past practice;

 

(p)                                 with respect to the Company or its
Subsidiary, there has not been any discharge or settlement of any actions,
suits, claims, investigations or other legal proceedings;

 

(q)                                 neither the Company nor its Subsidiary has
materially modified, terminated or failed to renew any Material Contract; and

 

(r)                                    neither the Company nor its Subsidiary
has agreed, committed, arranged or entered into any understanding to do anything
set forth in this Section 4.9.

 

4.10.                     Taxes.

 

(a)                                 All Tax Returns required to be filed by or
on behalf of the Company or its Subsidiary have been duly and timely filed with
the appropriate Taxing Authority in all jurisdictions in which such Tax Returns
are required to be filed (after giving effect to any valid extensions of time in
which to make such filings), and all such Tax Returns are true, complete and
correct in all material respects. All Taxes due and payable by or on behalf of
the Company or its Subsidiary (whether or not shown on any Tax Return) have been
fully and timely paid, except such Taxes as are being contested in good faith.
Neither the Company nor its Subsidiary is currently the beneficiary of any
extension of time within which to file any Tax Return. The Company and its
Subsidiary has complied in all

 

30

--------------------------------------------------------------------------------


 

respects with all applicable Laws relating to the collection, payment and
withholding of Taxes in connection with sales and in connection with amounts
allocated, paid or owing to any employee, independent contractor, creditor,
equity owner or other third party and has duly and timely collected or withheld
and paid over to the appropriate Taxing Authority all amounts required to be so
collected or withheld and paid under all applicable Laws. To the Seller’s
Knowledge, all Forms W-2 and 1099 required with respect to any payment or
withholding by the Company or its Subsidiary have been properly completed and
timely filed.

 

(b)                                 There is no dispute or claim concerning any
liability for Taxes of the Company or its Subsidiary (including any attempt by a
Taxing Authority to recharacterize income reported by the Company or its
Subsidiary) either (A) claimed or raised by any Taxing Authority in writing or
(B) as to which Seller has knowledge. Seller has delivered to Acquisition
Company complete copies of (i) all federal, state, local and foreign Tax Returns
of the Company and its Subsidiary relating to the taxable periods since
inception and (ii) any audit report issued since inception relating to any Taxes
due from or with respect to the Company or its Subsidiary. There are no audits
or investigations of the Company or its Subsidiary by any Taxing Authority in
progress, nor has the Company or its Subsidiary received any written notice from
any Taxing Authority that the conduct of such an audit or investigation is
anticipated. No written claim has been made by, and no written notice,
questionnaire or written inquiry has been received by the Company or its
Subsidiary from, a Taxing Authority in a jurisdiction where the Company or its
Subsidiary does not file Tax Returns to the effect that the Company or its
Subsidiary is or may be subject to taxation by that jurisdiction. There are no
Liens on any of the assets of the Company or its Subsidiary arising as a result
of any failure (or alleged failure) to pay any Tax. The Company and its
Subsidiary have disclosed on their federal income Tax Returns all positions
taken therein that could give rise to substantial understatement of federal
income Tax within the meaning of Section 6662 of the Code, and the Company and
its Subsidiary have not participated in a “reportable transaction” within the
meaning of Treasury Regulations Section 1.6011-4(b). Neither the Company nor its
Subsidiary has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment of deficiency.
Neither the Company nor its Subsidiary is a party to any Tax allocation or
sharing agreement.

 

(c)                                  Neither the Company nor its Subsidiary has
(i) agreed to nor, to the Seller’s Knowledge, are either of them required to,
make any adjustments pursuant to Section 481(a) of the Code or any corresponding
provision of any other Tax Law, (ii) executed or entered into a closing
agreement pursuant to Section 7121 of the Code or any similar provision of Law,
(iii) requested any extension of time within which to file any Tax Return, which
Tax Return has since not been filed on or before the extended due date,
(iv) waived any statute of limitations in respect of Taxes or agreed to any
extension of time with respect the assessment or collection of Taxes, which
Taxes have not since been paid, (v) granted to any Person any power of attorney
that is currently in force with respect to any Tax matter, (vi) received or been
the subject of a written ruling of a Taxing Authority with respect to Taxes
(“Tax Ruling”) or a request for Tax Ruling, (vii) entered into an installment
sale or open transaction prior to the Closing Date, or (viii) received

 

31

--------------------------------------------------------------------------------


 

any prepaid amount on or prior to the Closing Date. Neither the Company nor its
Subsidiary has entered into any agreement with any Taxing Authority pursuant to
which the Company would be required to take any action. Neither the Company nor
its Subsidiary is a foreign person within the meaning of Sections 7701(a)(1) and
7701(a)(5) of the Code. Neither the Company nor its Subsidiary has distributed
equity interests of another Person, or has had its equity interests distributed
by another Person, in a transaction that was purported or intended to be
governed in whole or in part by Sections 355 or 361 of the Code.

 

(d)                                 Neither the Company nor its Subsidiary is a
party to any Tax allocation or sharing agreement. The Company has not been a
member of an Affiliated group filing a consolidated federal income Tax Return
and has no liability for the Taxes of any Person under Treasury Regulations
Section 1.1502-6 (or any similar provision of state, local or non-U.S. law), as
a transferee or successor, by contract or otherwise.

 

(e)                                  The unpaid Taxes of Company and its
Subsidiary did not, as of the most recent fiscal month end, exceed the reserve
for Tax liability (rather than any reserve for deferred Taxes established to
reflect the timing differences between book and Tax income) set forth on its
most recent balance sheet (rather than in any notes thereto), and do not exceed
the reserve as adjusted for the passage of time through the Closing Date in
accordance with past custom and practice of the Company in filing its Tax
Returns.

 

(f)                                   Neither the Company nor its Subsidiary has
(i) been a United States real property holding corporation within the meaning of
Section 897(c)(2) of the Code during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code; (ii) been a stockholder of a “controlled
foreign corporation” as defined in Section 957 of the Code (or any similar
provision of United States state, local or foreign law), (iii) been a “personal
holding company” as defined in Section 542 of the Code (or any similar provision
of United States state, local or foreign law); (iv) been a stockholder of a
“passive foreign investment company” within the meaning of Section 1297 of the
Code; or (v) engaged in a trade or business, had a permanent establishment
(within the meaning of an applicable Tax treaty) or otherwise become subject to
Tax jurisdiction in a country other than the country of its formation.

 

4.11.                     Intellectual Property.

 

(a)                                 Schedule 4.11(a) sets forth a true,
accurate, and complete list of (i) all Company IP (other than generally
available, commercial, off-the-shelf Software), including, with regard to all
Registered Company Intellectual Property, the record owner of such Registered
Company Intellectual Property and the jurisdictions in which each of the
Registered Company Intellectual Property has been issued or registered or in
which any such application for issuance or registration has been filed; and
(ii) all unregistered Trademarks used by the Company or its Subsidiary. Schedule
4.11(a) also lists any proceedings or actions before any Authority (including
the United States Patent and Trademark Office (the “PTO”) or equivalent
authority anywhere in the world) related to any Company IP that is owned by the
Company or its Subsidiary.

 

32

--------------------------------------------------------------------------------


 

(b)                                 Each item of Registered Company Intellectual
Property is valid and subsisting, all necessary registration, maintenance and
renewal fees currently due in connection with such Registered Company
Intellectual Property have been paid and all necessary documents and
certificates in connection with such Registered Company Intellectual Property
have been filed with the relevant patent, copyright, trademark or other
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of maintaining such Registered Company Intellectual Property.
Neither Seller, the Company nor its Subsidiary has dedicated to the public
domain, or forfeited or abandoned or otherwise allowed to become public domain
any material Intellectual Property that is or was owned by the Company or its
Subsidiary. To the Seller’s Knowledge, there are no facts or circumstances that
would render any Registered Company Intellectual Property invalid or
unenforceable. Neither the Company nor its Subsidiary has misrepresented, or
failed to disclose, any facts or circumstances in any application for any
Registered Company Intellectual Property that would constitute fraud with
respect to such application.

 

(c)                                  Except as disclosed in Schedule 4.11(c),
each item of Company IP is either: (i) owned solely by the Company or its
Subsidiary free and clear of any Liens, or (ii) rightfully Used and authorized
for Use by the Company or its Subsidiary pursuant to a valid and enforceable
written IP Contract.

 

(d)                                 The Company or its Subsidiary owns, or has
acquired the necessary licenses to use, all material Intellectual Property that
is in use by the current activities of the Company or its Subsidiary with
respect to the Business.

 

(e)                                  The Company and its Subsidiary are in
compliance in all material respects with, and have not breached, violated, or
defaulted under, or received written notice that either has breached, violated,
or defaulted under, any of the terms or conditions of any IP Contract to which
the Company or its Subsidiary is a party or is otherwise bound, nor, to Seller’s
Knowledge, is there any event or occurrence that would reasonably be expected to
constitute such a breach, violation, or default (with or without the lapse of
time, giving of notice or both). Each material IP Contract is in full force and
effect, and neither the Company nor its Subsidiary is in default thereunder, nor
is any party obligated to the Company or its Subsidiary pursuant to any such IP
Contract in default thereunder.

 

(f)                                   The consummation of the transactions
contemplated by this Agreement will not (i) restrict, limit, invalidate, result
in the loss of, or otherwise adversely affect any right, title, or interest of
the Company or its Subsidiary in any material Company IP, nor their rights to
Use any material Company IP that is licensed from a third party; (ii) grant or
require the Company or its Subsidiary to grant to any Person any rights with
respect to any material Company IP, other than those granted in the absence of
the consummation of the transactions contemplated by this Agreement;
(iii) subject the Company or its Subsidiary to any increase in payments under
any material IP Contract, other than those owing in the absence of the
consummation of the transactions contemplated by this Agreement; (iv) diminish
any payments to which the Company or its Subsidiary would otherwise be entitled
to under any material IP Contract in the

 

33

--------------------------------------------------------------------------------


 

absence of the consummation of the transactions contemplated by this Agreement;
or (v) result in a Material Adverse Effect, or result in the breach or, by the
terms of such contract, termination of any IP Contract.

 

(g)                                  [Intentionally Omitted]

 

(h)                                 All of the material Company IP of which any
employee, consultant or independent contractor of the Company or its Subsidiary
was the creator or with respect to the creation or development of which any
employee, consultant or independent contractor of the Company or its Subsidiary
was involved was either (i) created by such employee as an employee of, and
within the scope of his employment with, the Company or its Subsidiary, or
(ii) was effectively assigned by such employee, consultant or independent
contractor to the Company or its Subsidiary, and each such Intellectual Property
included in clause (i) or (ii) above is owned exclusively by the Company or its
Subsidiary.

 

(i)                                     Except as set forth on Schedule 4.11(i),
no third party has any rights to any material Company IP owned by the Company or
its Subsidiary (other than non-exclusive license rights).

 

(j)                                    Neither the Company, its Subsidiary, nor
any of their respective activities or the Company Products infringes,
misappropriates, or otherwise violates, or has infringed, misappropriated, or
otherwise violated any Intellectual Property right of any Person. Except as set
forth on Schedule 4.11(j), neither the Company nor its Subsidiary has received,
at any time during the three (3) year period preceding the date hereof, and is
not aware of any facts that indicate a likelihood of receiving, written notice
from any Person directing the Company or its Subsidiary to review or consider
the applicability of such Person’s Intellectual Property to the Business and/or
the Company IP or claiming that the operation of the Business of the Company or
its Subsidiary or any act, product, technology or service of the Company or its
Subsidiary, in each case, infringes, misappropriates, or dilutes any
Intellectual Property of any Person (including, without limitation, any demand
or request that the Company license any rights from a third party).

 

(k)                                 To the Seller’s Knowledge, there is no
unauthorized use, or any infringement or misappropriation of any Company IP.
Except as disclosed in Schedule 4.11(k), there are no actions or claims pending
in which the Company or its Subsidiary alleges that any Person is infringing,
misappropriating, or otherwise violating any Company IP.

 

(l)                                     Except with respect to licenses of
generally available, commercial, off-the-shelf Software licensed pursuant to
standardized end-user or enterprise licenses for Software in object code format
available for a license fee of no more than $5,000, and except pursuant to the
IP Contracts listed in Schedule 4.11(l), neither the Company nor its Subsidiary
is required, obligated, or under any liability whatsoever, to make any payments
or provide any other consideration of any kind, to any owner of, licensor of, or

 

34

--------------------------------------------------------------------------------


 

other claimant to any Company IP, or to any other Person with respect to the
Company’s or its Subsidiary’s Use of any Company IP.

 

(m)                             Schedule 4.11(m) sets forth a true, complete,
and accurate list of all IP Contracts to which the Company or its Subsidiary is
a party (other than licenses of generally available, commercial, off-the-shelf
Software licensed to the Company or its Subsidiary pursuant to standardized
end-user or enterprise licenses for Software in object code format available for
a license fee of no more than $5,000) that: (i) constitute Material Contracts;
(ii) contain a covenant not to compete or otherwise limit the Company’s or its
Subsidiary’s ability to Use any of the Company IP, or (iii) contain an agreement
by the Company or its Subsidiary to indemnify any other Person against any claim
of infringement of, violation, misappropriation, or unauthorized use of any
Intellectual Property. Seller has delivered to Acquisition Company true,
correct, and complete copies of each such IP Contract set forth on Schedule
4.11(m), together with all amendments, modifications, or supplements thereto.

 

(n)                                 In each case in which the Company or its
Subsidiary has acquired ownership of any Company IP that is material to the
Business from any Person, the Company or its Subsidiary has obtained a valid and
enforceable written assignment sufficient to irrevocably transfer all such
Company IP to the Company or its Subsidiary. To the Seller’s Knowledge, the
owners of any Intellectual Property licensed to the Company or its Subsidiary
have taken all necessary actions to maintain and protect the Intellectual
Property that is subject to such licenses.

 

(o)                                 No Trade Secret or any other non-public,
proprietary information material to the business of the Company or its
Subsidiary as presently conducted or as presently proposed to be conducted has
been authorized to be disclosed or has been actually disclosed to any Person
other than pursuant to a written non-disclosure agreement with the Company or
its Subsidiary that includes appropriate restrictions on the disclosure and use
of such information designed to preserve such information’s status as
confidential or as a Trade Secret. The Company and its Subsidiary have taken
commercially reasonable security measures to protect the secrecy,
confidentiality, and value of all such Trade Secrets and non-public, proprietary
information.

 

(p)                                 No present or former employee, consultant or
independent contractor of the Company or its Subsidiary has any right, title, or
interest, directly or indirectly, in whole or in part, in any Company IP. None
of the Company’s or its Subsidiary’s employees is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, that would interfere with the use of his or her best efforts to promote
the interests of the Company or its Subsidiary or that would conflict with the
Business as presently conducted and as presently proposed to be conducted. No
employee, consultant, or independent contractor of the Company or its Subsidiary
is, as a result of or in the course of such employee’s, consultant’s, or
independent contractor’s engagement by the Company or its Subsidiary, in default
or breach of any material term of any such agreement.

 

35

--------------------------------------------------------------------------------


 

(q)                                 Schedule 4.11(q) sets forth separately a
complete and accurate list of (i) all Software that is owned exclusively by the
Company or its Subsidiary that is material to the operation of the Business as
presently conducted and presently proposed to be conducted; (ii) all Software
that is used by the Company or its Subsidiary in any aspect of the Business as
presently conducted and presently proposed to be conducted that is not
exclusively owned by the Company or its Subsidiary, excluding generally
available, commercial, off-the-shelf Software licensed pursuant to standardized
end-user or enterprise licenses for Software in object code format available for
a license fee of no more than $5,000 and (iii) for each of the foregoing items
of Software, any and all Contracts pursuant to which the Company or its
Subsidiary derives its ownership of or right to use such item of Software.

 

(r)                                    All information technology and computer
systems relating to the transmission, storage, maintenance, organization,
presentation, generation, processing, or analysis of data and information
whether or not in electronic format, used in or necessary to the conduct of the
Business (collectively, “Company IT Systems”) have been properly maintained, in
all material respects, by technically competent personnel, in accordance with
standards set by the manufacturers or otherwise in accordance with standards
prudent in the Company’s industry, to ensure proper operation, monitoring and
use. The Company IT Systems are in good working condition to effectively perform
all information technology operations necessary to conduct the Business in all
material respects. The Company and its Subsidiary have in place a commercially
reasonable disaster recovery program, including providing for the regular
back-up and prompt recovery of the data and information necessary to the conduct
of the Business (including such data and information that is stored on magnetic
or optical media in the ordinary course) without material disruption to, or
material interruption in, the conduct of the Business.

 

(s)                                   With respect to the use, operation,
implementation and delivery of the Software in the Business, (i) no capital
expenditures are necessary with respect to such use other than capital
expenditures in the ordinary course of business that are consistent with the
past practice of the Company or its Subsidiary, (ii) neither the Company nor its
Subsidiary has experienced any material defects in such Software, including any
material error or omission in the processing of any transactions other than
defects which have been corrected, and (iii) to Seller’s Knowledge, no such
Software (x) contains any device or feature designed to disrupt, disable, or
otherwise impair the functioning of any Software or (y) is subject to the terms
of any “open source” or other similar license that provides for the source code
of the Software to be publicly distributed or dedicated to the public.

 

(t)                                    Except with respect to User Data, all
right, title, and interest in and to the data included in the Company IP that is
material to the Business and contained in any database used or maintained by the
Company or its Subsidiary (collectively, the “Company Data”) is owned by the
Company or its Subsidiary, free and clear of all Liens.

 

36

--------------------------------------------------------------------------------


 

(u)                                 The Company and its Subsidiary have
established and are in compliance with a written information security program or
programs covering the Company and its Subsidiary that: (i) includes safeguards
for the security, confidentiality, and integrity of transactions with respect to
confidential or proprietary Company Data; and (ii) is designed to protect
against unauthorized access to the Company IT Systems, Company Data, and the
systems of any third party service providers that have access to (A) Company
Data or (B) Company IT Systems. During the three (3) years prior to the date
hereof, (i) there have been no material security breaches in the Company IT
Systems, and (ii) there have been no disruptions in any of the Company IT
Systems that have adversely affected in any material respect the Business or
operations.

 

(v)                                 Schedule 4.11(v) contains each Company
Privacy Policy. The Company and its Subsidiary have complied at all times and in
all material respects with all of the Company Privacy Policies and with all
applicable Laws pertaining to privacy, as well as its own rules, policies, and
procedures, relating to privacy, data protection, collection, storage, onward
transfer, and use of all Personal Data and other financial information
collected, used, or held for use by the Company or by third parties having
authorized access to the Company IT Systems or other records in the conduct of
the Business. The Company and its Subsidiary have taken reasonable measures to
ensure that such information is protected against unauthorized access, use,
modification, or other misuse. No claims have been asserted or threatened
against the Company or its Subsidiary alleging a violation of any Person’s
privacy, publicity, or Personal Data or data rights.

 

(w)                               Neither the execution, delivery, or
performance of this Agreement (or any of the ancillary agreements) nor the
consummation of any of the transactions contemplated by this Agreement (or any
of the ancillary agreements), nor Acquisition Company’s or Parent’s possession
or use of the User Data or any data or information in the databases of the
Company or its Subsidiary or the Company IT Systems, will result in any
violation of any Company Privacy Policy or any applicable Law, rule, policy, or
procedure pertaining to privacy, User Data, Personal Data, publicity, data
protection, or the collection and use of personal information. The Company and
its Subsidiary have taken all reasonable measures to ensure that such
information is protected against unauthorized access, disclosure, use,
modification, or other misuse.

 

(x)                                 To the Seller’s Knowledge, the Company IT
Systems and the Software do not contain “viruses,” “time-bombs,” “key-locks,” or
any other devices or defects that could materially disrupt or interfere with the
operation of the Company IT Systems or the Software or the integrity of the
data, information, or signals. Neither the Company nor its Subsidiary has not
received any written complaints alleging that the collection, disclosure, or use
of User Data or Personal Data (i) is defamatory or libelous or otherwise
violates the right of privacy or the right of publicity of any person named
therein, (ii) is actionable under any applicable Law, or (iii) violates the
Intellectual Property rights of any person.

 

37

--------------------------------------------------------------------------------


 

4.12.                     Material Contracts.

 

(a)                                 Schedule 4.12(a) sets forth, by reference to
the applicable subsection of Schedule 4.12(a), all of the following Contracts to
which the Company or its Subsidiary is a party or by which any of their assets
or properties are bound (collectively, the “Material Contracts”):

 

(i)                                     Contracts with any current or former
officer or director, of the Company or its Subsidiary;

 

(ii)                                  Contracts for the sale, license, lease,
conveyance, transfer, assignment, participation or other distribution of any of
the assets of the Company or its Subsidiary of an amount or value in excess of
$33,000 other than in the Ordinary Course of Company’s Business;

 

(iii)                               All IP Contracts to which the Company or its
Subsidiary is a party with royalty or other payments in excess of $33,000 per
year during the immediately preceding fiscal year or with respect to which
payments in any of the next three (3) succeeding fiscal years could, based on
current projections, reasonably be expected to exceed $33,000 per year;

 

(iv)                              All (A) exclusive license agreements to which
the Company or its Subsidiary is a party; (B) license agreements relating to
Intellectual Property to which the Company or its Subsidiary a party which
expire on or after the date which is three (3) years after the date of this
Agreement; and (C) licensing, distribution, or sub-distribution agreements with
respect to any Intellectual Property to which the Company or its Subsidiary is a
party with payments in excess of $33,000 per year during the immediately
preceding fiscal year;

 

(v)                                 Contracts for joint ventures, strategic
alliances, partnerships, licensing arrangements or sharing of profits or
proprietary information;

 

(vi)                              Contracts containing (x) covenants of the
Company or its Subsidiary not to compete, or otherwise restrict the Company or
its Subsidiary from engaging in, any line of business or with any Person in any
geographical area or not to solicit or hire any individual with respect to
employment or (y) covenants of any other Person not to compete with the Company
or its Subsidiary in any line of business or in any geographical area or not to
solicit or hire any Person with respect to employment, in each case whether now
or at any time binding on the Company or its Subsidiary;

 

(vii)                           Contracts relating to the acquisition (by
merger, purchase of equity interests or assets or otherwise) by the Company or
its Subsidiary of any operating business or material assets or the capital stock
or other equity interests of any other Person;

 

(viii)                        Contracts relating to the incurrence, assumption
or guarantee of any Indebtedness or imposing a Lien on any assets of the Company
or its

 

38

--------------------------------------------------------------------------------


 

Subsidiary, including indentures, guarantees, loan or credit agreements,
purchase money obligations incurred in connection with the acquisition of
property, pledge agreements and security agreements;

 

(ix)                              Contracts entered into outside of the Ordinary
Course of the Company’s Business providing for the license of Company Products
or the provision of services by the Company or its Subsidiary of an amount or
value in excess of $33,000;

 

(x)                                 Contracts providing for any material
severance, retention, change in control or other similar payments;

 

(xi)                              Contracts for the employment of any individual
on a full-time, part-time or consulting or other basis of an amount or value in
excess of $33,000 per year;

 

(xii)                           Contracts of guaranty or surety, or performance
or surety bonds, direct or indirect, by the Company of an amount or value in
excess of $33,000;

 

(xiii)                        Contracts providing for indemnification by the
Company arising out of or in connection with any Company Product or service
provided by the Company of an amount or value in excess of $33,000;

 

(xiv)                       Contracts (or group of related contracts) which
involve the expenditure of more than $25,000 annually or $100,000 in the
aggregate or which require performance by any party more than one year from the
date hereof, which are not terminable without penalty on thirty (30) days or
less notice;

 

(xv)                          Contracts involving any resolution or settlement
of any actual or threatened litigation or arbitration under which there are
ongoing obligations of the Company;

 

(xvi)                       Contracts with any Authority;

 

(xvii)                    any Contract for Company’s Products containing “most
favored nation” or similar preferred pricing terms;

 

(xviii)                 Contracts requiring the Company to sell or purchase any
products or services exclusively to or from any Person;

 

(xix)                       Contracts related to the non-disclosure of the
Confidential Information of the Company or any third Person;

 

(xx)                          powers of attorney given by the Company that are
currently effective; and

 

39

--------------------------------------------------------------------------------


 

(xxi)                       Contracts that are otherwise material to the
Business which are of an amount or value in excess of $33,000.

 

(b)                                 Each of the Material Contracts is in full
force and effect and is the legal, valid and binding obligation of the Company
or its Subsidiary, enforceable against such Person in accordance with its terms.
Neither the Company nor its Subsidiary is in default under any Material
Contract, nor, to Seller’s Knowledge, is any other party to any Material
Contract in default thereunder. No events, circumstances or facts exist or have
occurred which would constitute a breach or event of default, or (with or
without the lapse of time, the giving of notice or both) would be a breach or
event of default under any Material Contract. No party to any of the Material
Contracts has exercised or, to Seller’s Knowledge, plans to exercise, any
termination rights with respect thereto, or is seeking, or, to Seller’s
Knowledge, plans to seek, to renegotiate, not renew or amend the terms of any
Material Contract, and there are no disputes with respect to any Material
Contract between or among the parties thereto. Neither the execution or delivery
by Seller of this Agreement or the Related Agreements referred to herein nor the
consummation of the transactions contemplated hereby and thereby nor the
performance by Seller or the Company of its obligations hereunder and thereunder
will violate or result in a breach (with or without the lapse of time, the
giving of notice or both) of or constitute a default under any Material
Contract, or give rise to termination or modification thereunder.

 

4.13.                     Employee Benefit Plans.

 

(a)                                 Schedule 4.13(a) contains a true, correct
and complete list of each Benefit Arrangement. With respect to each Benefit
Arrangement, Seller has delivered to Acquisition Company true, correct and
complete copies (where applicable) of: (i) the plan document for each Benefit
Arrangement (or, if not written, a summary of the material terms thereof) and
any amendment thereto, (ii) the most recent form 5500 (including schedules)
filed with respect thereto, (iii) the most recent summary plan description
(including any summaries of material modification), annual report and IRS
determination, opinion, notification or advisory letter and material
communications with respect thereto, and (iv) all insurance contracts, trust
instruments and other funding arrangements maintained in connection therewith.

 

(b)                                 No Benefit Arrangement provides or has ever
provided post-retirement medical or health benefits or severance benefits,
except to the extent required by Part 6 of Title I of ERISA, and no Benefit
Arrangement is or has ever been a “welfare benefit fund,” as defined in
Section 419(e) of the Code, or an organization described in Sections
501(c)(9) or 501(c)(20) of the Code. Each Benefit Arrangement is in all material
respects in compliance with ERISA, the Code and other applicable Law and has
been maintained and administered in all material respects in accordance with its
terms and ERISA, the Code and such applicable Law. There are no pending or, to
Seller’s Knowledge, threatened claims (other than routine claims for benefits)
or Legal Proceedings against or relating to any Benefit Arrangement. Each
Benefit Arrangement that is intended to be qualified under Section 401(a) of the
Code has received a favorable determination,

 

40

--------------------------------------------------------------------------------


 

opinion or notification letter from the IRS as to its qualification, and, to
Seller’s Knowledge, nothing has occurred that could reasonably be expected to
affect such qualification or which requires or could reasonably be expected to
require action under the compliance resolution programs of the IRS to preserve
such qualification. The Company and its Subsidiary have performed all material
obligations (including the provision of notices and reports) required to be
performed by them under, and are not in violation or default under, and there
are no defaults or violations by any other party to, any Benefit Arrangement.
All contributions and premium payments required to be made under any Benefit
Arrangement have been timely made. No Benefit Arrangement is subject to
Section 409A of the Code.

 

(c)           Neither the Company, its Subsidiary nor any ERISA Affiliate has or
has ever had any liability with respect to any plan that is subject to Title IV
of ERISA or Section 412 of the Code, including a “multiemployer plan”, as
defined in Section 3(37) or Section 4001(a)(3) of ERISA, or a “single employer
plan” within the meaning of Section 4001(a)(15) of ERISA.

 

(d)           Neither the execution of this Agreement nor the consummation of
any of the transactions contemplated hereby will, either alone or in conjunction
with any other event, (i) result in any material obligation or material
liability to any present or former employee, officer, director, member,
contractor or consultant of the Company, its Subsidiary or any ERISA Affiliate,
(ii) be a trigger event under any Benefit Arrangement that will result in any
payment (whether of severance pay or otherwise) becoming due to any such present
or former employee, officer, director, member, contractor, or consultant,
(iii) accelerate the time of payment or vesting, or increase the amount, of any
compensation theretofore or thereafter due or granted to any employee, officer,
director, member, contractor, or consultant of the Company, its Subsidiary or
any ERISA Affiliate, or (iv) give rise to the payment of any amount which would
constitute an “excess parachute payment” (as defined in Section 280G of the
Code).

 

4.14.       Labor.

 

(a)           Schedule 4.14(a) lists (i) the names, titles and hire dates of,
and current annual compensation, the vacation and/or paid time off accrual
amounts of, and commission accrual of, each current employee of the Company and
its Subsidiary and whether the employee is on an active or inactive status
(including, leave of absence of any nature, paid or unpaid, authorized or
unauthorized, including disability, family, maternity, parental or other leave,
sick leave), (ii) the names of each director of the Company and its Subsidiary,
(iii) the name of each Person who currently provides, or who has within the
prior twelve (12)-month period provided, services to the Company or its
Subsidiary as an independent contractor, and (iv) the names of each employee or
independent contractor of the Company or its Subsidiary who is a party to a
written non-competition agreement with the Company or its Subsidiary. Seller has
delivered to Acquisition Company a true, correct and complete copy of each
employment, consulting or independent contractor agreement,
confidentiality/assignment of inventions agreement and/or non-competition
agreement entered into with an employee or service provider of

 

41

--------------------------------------------------------------------------------


 

the Company or its Subsidiary and all current employee manuals and handbooks,
employment policy statements, material employment customs and practices, and
internal regulations. To Seller’s Knowledge, all of the written agreements
referenced in the preceding sentence will continue to be legal, valid, binding
and enforceable and in full force and effect immediately following the Closing
Date in accordance with the terms thereof as in effect immediately prior to the
Closing Date. To Seller’s Knowledge, no person has any plans to terminate
employment or service with the Company.

 

(b)           With respect to current and former employees and other service
providers of the Company or its Subsidiary (each a “Service Provider”):

 

(i)            the Company and its Subsidiary are and have been in compliance in
all material respects with all applicable Laws respecting employment and
employment practices, terms and conditions of employment and wages and hours,
including any Laws respecting minimum wage and overtime payments, employment
discrimination, workers’ compensation, family and medical leave, immigration,
and occupational safety and health requirements, and has not and is not engaged
in any unfair labor practice;

 

(ii)           to Seller’s Knowledge, each Service Provider classified by the
Company or its Subsidiary as an independent contractor satisfies and has
satisfied the requirements of any applicable Law to be so classified, and the
Company or its Subsidiary has fully and accurately reported such independent
contractors’ compensation on IRS Forms 1099 when required to do so;

 

(iii)          neither the Company nor its Subsidiary is delinquent to, or has
failed to pay when due, any Service Provider for any material wages (including
overtime, meal breaks or waiting time penalties), salaries, commissions, accrued
and unused vacation, on-call payments or equal pay, or collective bargaining
payments to which they would be entitled under applicable Law, if any, bonuses,
benefits, advantage in kind, profit sharing, stock options or other compensation
for any services performed by them or amounts required to be reimbursed or
damages or interest paid to such individuals (other than accrued salary,
bonuses, commissions, vacation, or other paid time off in accordance with the
policies of the Company or its Subsidiary); and

 

(iv)          the Company and its Subsidiary do not have any liability for any
payment to any trust or other fund governed by or maintained by or on behalf of
any Authority with respect to unemployment compensation benefits, social
security or other benefits or obligations for Service Providers (other than
routine payments to be made in the normal course of business and consistent with
past practice).

 

(c)           Neither the Company nor its Subsidiary is party to, nor bound by,
any labor agreement, collective bargaining agreement, work rules or practices,
or any other material labor-related agreements or arrangements with any labor
union, labor

 

42

--------------------------------------------------------------------------------


 

organization, employee organization, or works council; there are no labor
agreements, collective bargaining agreements, work rules or practices, or any
other material labor-related agreements or arrangements to which the Company or
its Subsidiary is bound that pertain to any of the employees of the Company or
its Subsidiary; and no employees of the Company or its Subsidiary are
represented by any labor union or labor organization or works council with
respect to their employment with the Company or its Subsidiary.

 

(d)           No labor union, labor organization, or group of employees of the
Company or its Subsidiary has made a pending written demand for recognition or
certification, and, to Seller’s Knowledge, there are no representation or
certification proceedings or petitions seeking a representation proceeding
presently pending or, to Seller’s Knowledge, threatened to be brought or filed
with the National Labor Relations Board or any other labor relations tribunal or
authority. To Seller’s Knowledge, there are no labor unions organizing
activities with respect to any employees of the Company or its Subsidiary. There
is no labor strike, lock out, material grievance, material arbitration, labor
dispute, slowdown or stoppage against or affecting the Company or its Subsidiary
and no labor dispute is, to Seller’s Knowledge, threatened.

 

(e)           There are no demands or claims pending or, to Seller’s Knowledge,
threatened, before any Authority by any employees for compensation, pending
severance benefits, vacation time, unpaid meal or rest breaks, vacation pay,
maternity benefits, any statutory benefits, or any other claim threatened or
pending before any Authority (or any state “referral agency”) from any employee
or any other Person arising out of the Company’s or its Subsidiary’s status as
employer or joint employer, whether in the form of claims for employment
discrimination, harassment, retaliation, unfair labor practices, grievances,
wrongful discharge or variation of contract, wage and hour violations, breach of
contract, unfair business practice, tort, unfair competition or otherwise. In
addition, there are no pending or threatened claims or actions against the
Company nor its Subsidiary under any workers compensation policy or long-term
disability policy, nor to Seller’s Knowledge is there any reasonable basis
therefor.

 

(f)            The Company and its Subsidiary and each current employee, are in
compliance in all material respects with all applicable visa and work permit
requirements.

 

(g)           Except as set forth on Schedule 4.14(g), the employment of each of
the current employees of the Company or its Subsidiary is terminable by the
Company or its Subsidiary at will.

 

4.15.       Litigation. Except as set forth in Schedule 4.15, there is no Legal
Proceeding pending or, to Seller’s Knowledge, threatened against the Company or
its Subsidiary (or pending or threatened against any owners, directors, officers
or employees of the Company or its Subsidiary with respect to their business
activities on behalf of the Company or its Subsidiary), or to which the Company
or its Subsidiary is otherwise a party. Except as set forth in Schedule 4.15,
there is no Legal Proceeding pending or, to Seller’s Knowledge, threatened
against Seller, or to which Seller is otherwise a party, with respect to the
Common Stock. Except as set forth on Schedule 4.15, neither the Company, Seller
nor its Subsidiary is subject to any Order.

 

43

--------------------------------------------------------------------------------


 

4.16.       Compliance with Laws; Orders; Permits.

 

(a)           Seller, the Company and its Subsidiary are and have been in
compliance in all material respects with all Laws of any Authority applicable to
the business, operations or assets of the Company and its Subsidiary. Since
January 1, 2009, neither the Company nor its Subsidiary has received any written
notice of or been charged with any violation of Law. To Seller’s Knowledge,
neither the Company nor its Subsidiary is under investigation with respect to
the violation of any Law.

 

(b)           Schedule 4.16 contains a list of all Permits which are required
for the operation of the Business as presently conducted (the “Company
Permits”). The Company or its Subsidiary currently has all material Permits
which are required for the operation of the Business. Neither the Company nor
its Subsidiary is in default or violation, and no event has occurred which, with
notice or the lapse of time or both, would constitute a default or violation, in
any material respect of any term, condition or provision of any Company Permit,
and, to Seller’s Knowledge, there are no facts or circumstances which form the
basis for any such default or violation. Except as set forth on Schedule 4.16,
none of the Company Permits will be impaired or in any way affected by the
consummation of the transactions contemplated by this Agreement unless caused by
the status of Parent and/or the Acquisition Company.

 

4.17.       Insurance. The Company or its Subsidiary has insurance policies in
full force and effect for such amounts as are sufficient for all requirements of
Law and all Material Contracts to which the Company or its Subsidiary is a party
or by which the Company or its Subsidiary is bound. The nature and extent of the
Company’s and its Subsidiary’s insurance coverage is reasonable, given the
nature of the risks inherent in the Business, and is customary for businesses
such as the Business. Set forth in Schedule 4.17 is a list of all insurance
policies and all fidelity bonds held by or applicable to the Company or its
Subsidiary setting forth, in respect of each such policy, the policy name,
policy number, carrier, term, type and amount of coverage and annual premium.
All insurance premiums have been paid on such insurance policies to the extent
due and payable in accordance with their terms. Except as set forth on Schedule
4.17, to Seller’s Knowledge, no event relating to the Company or its Subsidiary
has occurred which could reasonably be expected to result in a retroactive
upward adjustment in premiums under any such insurance policies or which could
reasonably be expected to result in a prospective upward adjustment in such
premiums. To Seller’ Knowledge, all claims for which coverage is available under
the Company’s insurance policies have been timely submitted and neither have any
of such claims been denied or coverage refused with respect thereto.  Except as
set forth on Schedule 4.17, and excluding insurance policies that have expired
and been replaced in the Ordinary Course of the Company’s Business, to Seller’
Knowledge, no insurance policy has been canceled since inception and no threat
has been made by a carrier to cancel any insurance policy of the Company or its
Subsidiary during such period except due to decisions beyond the control of the
Company. To Seller’s Knowledge, no event has occurred, including, without
limitation, the failure by the Company or its Subsidiary to give any notice or
information or the Company or its Subsidiary giving any inaccurate or erroneous
notice or information, which limits or impairs the rights of the Company or its
Subsidiary under any such insurance policies.

 

44

--------------------------------------------------------------------------------


 

4.18.       Related Party Transactions. Except as set forth on Schedule 4.18, no
employee, officer, director, or shareholder of the Company or any of its
Affiliates (“Related Persons”) (i) owes any amount to the Company or its
Subsidiary nor does the Company or its Subsidiary owe any amount to, nor has the
Company or its Subsidiary committed to make any loan or extend or guarantee
credit to or for the benefit of, any Related Person, (ii) is involved in any
business arrangement or other relationship (other than customary employment
relationships) with the Company or its Subsidiary (whether written or oral),
(iii) owns any property or right, tangible or intangible, that is used by the
Company or its Subsidiary (other than rights arising out of employment
arrangements), (iv) has any claim or cause of action (matured or unmatured,
contingent or otherwise) against the Company or its Subsidiary, or (v) has at
any time transacted any business with the Company or its Subsidiary other than
as an investor therein or employee thereof.

 

4.19.       Receivables. Schedule 4.19 provides a breakdown and aging of all
Accounts Receivable of the Company and its Subsidiary as of the Closing Date,
which is accurate and complete in all material respects. Except as set forth in
Schedule 4.19, all existing Accounts Receivable of the Company and its
Subsidiary (including those Accounts Receivable that have not yet been
collected) represent valid obligations of customers or clients of the Company or
its Subsidiary arising from bona fide transactions entered into in the Ordinary
Course of the Company’s Business.

 

4.20.       No Prebillings or Prepayments. Except for products or services sold
in the Ordinary Course of the Company’s Business and set forth on Schedule 4.20,
neither the Company nor its Subsidiary has billed or will bill, and the Company
or its Subsidiary has not received any payments (in the form of retainers or
otherwise) from, any of its customers or potential customers for products or
services to be rendered or for expenses to be incurred subsequent to the Closing
Date, other than any multi-year contracts. To the extent that any Accounts
Receivable include pre-billed amounts, the corresponding liabilities have been
accrued on the books of the Company or its Subsidiary.

 

4.21.       Financial Advisors. Except as set forth on Schedule 4.21, no Person
has acted, directly or indirectly, as a broker, finder or financial advisor for
Seller, the Company or its Subsidiary in connection with the transactions
contemplated by this Agreement and no Person is or will be entitled to any fee
or commission or like payment in respect thereof.

 

4.22.       Foreign Corrupt Practices Act. To Seller’s Knowledge, neither the
Company, its Subsidiary nor any of their respective directors, agents, members,
managers, distributors, employees or other Person associated with or acting on
its behalf, has, directly or indirectly, taken any action which would cause the
Company or its Subsidiary to be in material violation of the Foreign Corrupt
Practices Act of 1977, as amended, or any rules or regulations thereunder or any
similar anti-corruption or anti-bribery Law applicable to the Company or its
Subsidiary (as in effect at the time of such action) (collectively, the “FCPA”),
and none of them has used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, made,
offered or authorized any unlawful payment to foreign or domestic government
officials or employees, whether directly or indirectly, or made, offered or
authorized any unlawful bribe, rebate, payoff, influence payment, kickback or
other similar

 

45

--------------------------------------------------------------------------------


 

unlawful payment, whether directly or indirectly. The Company and its Subsidiary
have established reasonable internal controls and procedures reasonably designed
to prevent and detect violations of the FCPA.

 

4.23.       Relationship with Clients and Vendors. To Seller’s Knowledge, except
as set forth on Schedule 4.23, no written or oral communication, or action
exists or has occurred, which would reasonably lead a Person to believe that any
material client or vendor will terminate or materially and adversely modify its
business relationship with the Company or its Subsidiary.

 

4.24.       Disclosure. No representation or warranty made by Seller in this
Agreement, any Disclosure Schedule, any Exhibit or any certificate delivered, or
to be delivered, by or on behalf of Seller, the Company or its Subsidiary
pursuant hereto contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading.

 

4.25.       Securities Representations.

 

(a)           Seller understands that the Earn-Out Shares have not been
registered under the Securities Act, on the grounds that the sale thereof
pursuant to this Agreement is exempt pursuant to Section 4(a)(2) of the
Securities Act and the applicable state securities Laws (the “State Laws”) and
that the reliance of Acquisition Company and Parent on such exemption is
predicated in part on the representations, warranties, covenants and
acknowledgments in this Section 4.25.

 

(b)           Non-distribution. The Earn-Out Shares are being acquired by Seller
for its own account for investment, not as a nominee or agent, and without a
view to resale or other distribution within the meaning of the Securities Act
and the State Laws, and the rules and regulations thereunder, and Seller agrees
not to distribute the Earn-Out Shares in violation of the Securities Act or the
State Laws.

 

(c)           Restrictions on Transfer. Seller (i) acknowledges that the
Earn-Out Shares have not been registered under the Securities Act and the State
Laws, and that the Earn-Out Shares must be held indefinitely by it unless it is
subsequently registered under the Securities Act and the State Laws or an
exemption from registration is available; (ii) is aware that any routine sales
of the Earn-Out Shares made under Rule 144 of the Securities Act may be made
only in limited amounts and in accordance with the terms and conditions of that
Rule and that in such cases where Rule 144 is not applicable, compliance with
some other registration exemption will be required; (iii) is aware that Rule 144
is not presently available for use by Seller for the sale of the Earn-Out
Shares; and (iv) is aware that, Parent is not obligated to register any sale,
transfer or other disposition of the Earn-Out Shares.

 

(d)           Accredited Investor. Seller is an accredited investor as such term
is defined in Rule 501(a) of Regulation D under the Securities Act.

 

46

--------------------------------------------------------------------------------


 

(e)           Investment Experience. Seller can bear the economic risk of the
investment, and has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the investment
in the Earn-Out Shares. Seller has been afforded the opportunity to obtain
information necessary to verify the accuracy of any representations or
information and has had all of its inquiries to Acquisition Company and Parent
answered in full, and has been furnished all requested materials relating to
Parent, the offering and issuance of the Earn-Out Shares.

 

(f)            Compliance with Securities Act. The Earn-Out Shares shall not be
transferable, except upon the conditions specified in this Section 4.25, which
conditions are intended to insure compliance with the provisions of the
Securities Act in respect of the transfer of the Earn-Out Shares. Seller will
not transfer any of the Earn-Out Shares in violation of the provisions of any
applicable U.S. federal or state or other jurisdiction’s securities Laws.

 

(g)           Restrictive Legend. Each certificate representing the Earn-Out
Shares and any other securities issued in respect of such Earn-Out Shares upon
any stock split, stock dividend, recapitalization, merger, consolidation or
similar event, shall be stamped or otherwise imprinted with the following
legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A CERTAIN LOCK-UP AGREEMENT BETWEEN THE CORPORATION AND
THE REGISTERED OWNER OF THIS CERTIFICATE,  A COPY OF WHICH IS ON FILE WITH THE
CORPORATION, AND MAY NOT BE TRANSFERRED, PLEDGED OR DISPOSED OF EXCEPT IN
ACCORDANCE WITH THE TERMS AND CONDITIONS THEREOF.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF ACQUISITION COMPANY AND PARENT

 

Acquisition Company and Parent, jointly and severally, hereby represent and
warrant as of the date hereof and as of the Closing Date, that:

 

5.1.         Organization and Good Standing. Acquisition Company is a limited
liability company, validly existing and in good standing under the Laws of the
State of Delaware and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as presently conducted.
Parent is a limited liability company, validly existing and in good standing
under the Laws of the State of Delaware and has all requisite power and
authority to own, lease and operate its properties and to carry on its business
as presently conducted.

 

5.2.         Due Authorization. Each of Acquisition Company and Parent has full
power and authority to execute and deliver this Agreement and each applicable
Related Agreement and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance by Acquisition Company and
Parent of this Agreement and each applicable Related Agreement and the
consummation of the transactions contemplated hereby and thereby have

 

47

--------------------------------------------------------------------------------


 

been duly authorized by all necessary limited liability company or corporate
actions, as applicable, on behalf of Acquisition Company and Parent, as
applicable. This Agreement has been, and each applicable Related Agreement will
be at or prior to the Closing, duly and validly executed and delivered by
Acquisition Company and Parent and (assuming the due authorization, execution
and delivery by the other parties hereto and thereto) this Agreement
constitutes, and each applicable Related Agreement when so executed and
delivered will constitute, the legal, valid and binding obligation of
Acquisition Company and Parent, enforceable against Acquisition Company and
Parent in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar Laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

5.3.         Conflicts; Consents of Third Parties.

 

(a)           None of the execution or delivery by Acquisition Company or Parent
of this Agreement or any of the applicable Related Agreements, nor the
performance by Acquisition Company or Parent of its obligations hereunder and
thereunder will (i) contravene any provision contained in the organizational
documents of Acquisition Company or Parent or (ii) violate or result in a breach
(with or without the lapse of time, the giving of notice or both) of or
constitute a default under any judgment, Order, decree, Law, rule or regulation
or other restriction of any Authority, in each case to which Acquisition Company
or Parent is a party or by which Acquisition Company or Parent is bound or to
which any of its assets or properties are subject.

 

(b)           Except as set forth in Schedule 5.3(b), no notice to, filing with,
or authorization, registration, consent or approval of, any Authority or other
Person is necessary for the execution, delivery or performance of this Agreement
or any applicable Related Agreement or the consummation of the transactions
contemplated hereby or thereby by Acquisition Company or Parent.

 

5.4.         Litigation. There are no Legal Proceedings pending or, to the
actual knowledge of Acquisition Company or Parent, threatened, that are
reasonably likely to prohibit or restrain the ability of Acquisition Company or
Parent to perform its obligations under this Agreement or consummate the
transactions contemplated hereby.

 

5.5.         Financial Advisors. No Person has acted, directly or indirectly, as
a broker, finder or financial advisor for Acquisition Company or Parent in
connection with the transactions contemplated by this Agreement and no Person is
or will be entitled to any fee or commission or like payment in respect thereof.

 

5.6.         Shares. The Earn-Out Shares, if any, to be issued to the Sellers
pursuant to Section 3.4(d) will be duly and validly authorized and, when issued
and paid for pursuant to this Agreement, will be validly issued, fully paid and
nonassessable, and shall be free and clear of all encumbrances and restrictions,
except for restrictions on transfer under applicable state and/or federal
securities laws.

 

48

--------------------------------------------------------------------------------


 

ARTICLE VI
COVENANTS

 

6.1.         Transfer Taxes. All transfer, sales and use or other similar Taxes
imposed upon Seller, the Company or its Subsidiary as a result of the transfer
of the Common Stock shall be borne by Seller (but, for purposes of avoiding
doubt, shall not include any Taxes imposed upon Parent or Acquisition Company).
Seller shall, at its own expense, file all necessary Tax Returns and other
documentation with respect to all such transfer, sales and use or other similar
Taxes, and Parent or Acquisition Company, as applicable, shall join in the
execution of such Tax Returns to the extent required by applicable Law.

 

6.2.         Names. After the Closing, Seller hereby agrees that Seller shall
not, and shall cause Seller’s Affiliates not to, adopt any limited liability
company or other entity name or use any Intellectual Property that includes the
Names or any confusingly similar derivation thereof, except in connection with
Seller’s employment with the Company after the Closing or as permitted under the
Related Agreements.

 

6.3.         Non-Competition and Non-Solicitation.

 

(a)           During the period of time beginning on the Closing Date and ending
on the fifth (5th) anniversary thereof  (as may be extended below, the
“Restricted Period”), and so long as Parent and Acquisition Company are not in
material breach of this Agreement or any of the Related Agreements, each of Sims
and Reichardt (each, a “Restricted Party”) shall not, and shall cause such
Restricted Party’s respective Affiliates not to, directly or indirectly:
(x) anywhere in the United States, engage in any manner (including, without
limitation, by owning any interest in, managing, controlling, participating in
(whether as an officer, director, employee, partner, agent, representative,
consultant or otherwise), rendering services to, organizing, planning to
organize, providing funding) in a business or activity that is engaged in the
Business; (y) employ, engage, contract for or solicit the services in any
capacity of any Person employed by the Company or its Subsidiary; or (z) for its
own account or on behalf of any other Person, solicit, divert, take away or
attempt to take away any of the customers, suppliers or other business partners
of the Business or in any way interfere with, disrupt or attempt to disrupt any
then existing relationships between the Business, Acquisition Company or Parent,
on the one hand, and any of customers or suppliers of the Company or its
Subsidiary or other Persons with whom either of them deals, on the other, or
contact or enter into any business transaction with any such customers or
suppliers or other Persons for any purpose, in each case, whether or not
Seller’s relationship with such Person predated Seller’s ownership of the
Company; provided, however, that this Agreement shall not prevent the beneficial
ownership for investment purposes of 2% or less of any class of equity
securities of any such Person which are traded on a national securities
exchange.

 

(b)           Each of the Restricted Parties acknowledges that the restrictions
contained in this Section 6.3 are reasonable and necessary to protect the
legitimate interests of Acquisition Company and Parent and that any breach by
such Restricted Party or its

 

49

--------------------------------------------------------------------------------


 

Affiliates of any provision hereof will result in irreparable injury to
Acquisition Company and Parent. Each of the Restricted Parties acknowledges
that, in addition to all remedies available at Law, Acquisition Company and
Parent shall be entitled to equitable relief, including injunctive relief, and
an equitable accounting of all earnings, profits or other benefits arising from
such breach and shall be entitled to receive such other damages, direct or
consequential, as may be appropriate. Acquisition Company and Parent shall not
be required to post any bond or other security or to prove actual damages
therefrom, in connection with any proceeding to enforce the provisions of this
Section 6.3. Each of the covenants contained in this Section 6.3 shall be deemed
a series of separate covenants in each jurisdiction in which the enforcement
thereof is sought, and should a court of competent jurisdiction determine any of
the restrictive covenants is not enforceable in such jurisdiction, such
determination shall not affect the enforceability of these restrictive covenants
in any other jurisdiction. With respect to any Restricted Party or Affiliate
thereof who breaches any of the restrictions contained in this Section 6.3, the
Restricted Period applicable to such Restricted Party shall automatically,
without further action or deed, be extended for a number of days equal to the
number of days on which such breach occurred.

 

(c)           Without limiting the generality of Section 9.4, the provisions of
this Section 6.3 shall inure to the benefit of any subsequent transferee of
Acquisition Company, any of its parents or the Business or any substantial
portion thereof, or any successor to Acquisition Company or any of its parents
or Subsidiaries, whether or not this Agreement is assigned to such transferee.
In the event that any Restricted Party or any Affiliate thereof (i) dissolves,
liquidates or winds up its affairs, (ii) sells the equity interests,
(iii) merges, consolidates or otherwise combines with any other Person, or
(iv) otherwise leases, transfers, sells or disposes of all or any substantial
portion of its remaining assets, whether in one transaction or a series of
related transactions, then as a condition to such transaction or transactions,
there shall be procured from the equity owners of such Restricted Party, any
successor to such Restricted Party, or any purchaser or other transferee of all
or any substantial portion of such Restricted Party’s remaining assets, as the
case may be, a written agreement (which written agreement shall expressly make
Acquisition Company and its successors and assigns an express intended
third-party beneficiary thereof) to comply with the provisions of this
Section 6.3 as if such successor, purchaser or other transferee were a party
hereto.

 

6.4.         Confidentiality. Each of the Restricted Parties acknowledges that
it is in possession of Confidential Information concerning the Business. Except
as otherwise required by Law, from and after the Closing, each of the Restricted
Parties shall (i) treat confidentially and not disclose all or any portion of
such Confidential Information, or (ii) not use such Confidential Information for
the benefit of themselves or any other Person, except as contemplated by this
Agreement and the Related Agreements. Each of the Restricted Parties
acknowledges and agrees that such Confidential Information is proprietary and
confidential in nature. If any Restricted Party is requested or required to
disclose (after such Restricted Party has used its commercially reasonable
efforts to avoid such disclosure and after promptly advising and consulting with
Acquisition Company about such Restricted Party’s intention to make, and the
proposed contents of, such disclosure) any of the Confidential Information
(whether by deposition, interrogatory,

 

50

--------------------------------------------------------------------------------


 

request for documents, subpoena, civil investigative demand or similar process
by an Authority), such Restricted Party shall provide Acquisition Company with
prompt written notice of such request so that Acquisition Company may, at its
own expense, seek an appropriate protective order or other appropriate remedy.
At any time that such protective order or remedy has not been obtained, a
Restricted Party may disclose only that portion of the Confidential Information
which such Person is legally required to disclose or of which disclosure is
required to avoid sanction for contempt or any similar sanction, and the
relevant Restricted Party shall exercise his reasonable efforts to obtain
assurance that confidential treatment will be accorded to such Confidential
Information so disclosed. Each of the Restricted Parties further agrees that,
from and after the Closing Date, such Restricted Party, upon the reasonable
request of Acquisition Company, promptly will deliver to Acquisition Company all
documents, or other tangible embodiments in its possession, constituting
Confidential Information or other information with respect to the Business. The
parties recognize that the performance of the obligations under this Section 6.4
by the Restricted Parties is special, unique and extraordinary in character, and
that in the event of the breach by any Restricted Party of the terms and
conditions of this Section 6.4 to be performed by Seller, Acquisition Company
shall be entitled, if it so elects, to obtain damages for any breach of this
Section 6.4, or to enforce the specific performance thereof by Seller, without
having to post a bond or prove actual damages.

 

6.5.         Employment Agreements. Concurrently herewith, Parent shall enter
into the Employment Agreements with Sims and Reichardt.

 

6.6.         Waiver and Release of Claims.

 

(a)           Effective as of the Closing, subject to the limitations set forth
in Section 6.6(b), each of Sims and Reichardt, on behalf of himself and his
trustees, beneficiaries, heirs, successors, assigns, representatives,
administrators, executors and agents, and any other person or entity claiming
by, through, or under any of the foregoing, does hereby unconditionally and
irrevocably release, waive and forever discharge the Company, Acquisition
Company and Parent and each of their past and present directors, officers,
employees, agents, predecessors, successors, assigns, Subsidiaries and
Affiliates, from any and all claims, demands, damages, judgments, causes of
action and liabilities of any nature whatsoever, whether or not known, suspected
or claimed, arising directly or indirectly from any act, omission, event or
transaction occurring (or any circumstances existing) with respect to the
Company on or prior to the Closing (collectively, “Seller Claims”), including
without limitation any and all Seller Claims arising out of or relating to:
(i) such Seller’s capacity as a current or former shareholder, officer or
director, manager, employee or agent of the Company or any of its predecessors
or Affiliates; or (ii) any contract, agreement or other arrangement (whether
written or verbal) with the Company entered into or established prior to the
Closing, including any shareholders agreements, loan agreements, investment
agreements, equity or debt purchase agreements, employment agreements or
previous noncompetition agreements.

 

(b)           Notwithstanding the foregoing Section 6.6(a), the Selling Member
does not release or discharge any Seller Claims which arise out of or are in
connection with any conduct on the part of Acquisition Company or Parent which
arise under or are based

 

51

--------------------------------------------------------------------------------


 

upon the terms of this Agreement or any other agreement executed or delivered in
connection therewith, including, without limitation, the Employment Agreements.

 

(c)           Effective as of the Closing, the Company, Acquisition Company, and
Parent, each on behalf of itself and its successors, assigns, representatives
and agents, and any other person or entity claiming by, through, or under any of
the foregoing, does hereby unconditionally and irrevocably release, waive and
forever discharge each of Sims and Reichardt, and each of their respective
trustees, beneficiaries, heirs, representatives, administrators, executors and
agents, and any other person or entity claiming by, through, or under any of the
foregoing, from any and all claims, demands, damages, judgments, causes of
action and liabilities of any nature whatsoever, whether or not known, suspected
or claimed, arising directly or indirectly from any act, omission, event or
transaction occurring (or any circumstances existing) with respect to the
Company on or prior to the Closing (collectively, “Company Claims”), including
without limitation any and all Company Claims arising out of or relating to:
(i) Sim’s and Reichardt’s capacity as a former shareholder, officer or director,
manager, employee or agent of the Company or any of its predecessors or
Affiliates; or (ii) any contract, agreement or other arrangement (whether
written or verbal) with the Company entered into or established prior to the
Closing, including any shareholders agreements, loan agreements, investment
agreements, equity or debt purchase agreements, employment agreements or
previous noncompetition agreements, in each case, prior to the Closing;
provided, however, that no release, waiver or discharge shall be granted to
either Sims or Reichardt pursuant to this Section 6.6(c) in respect of any
claim, obligation or liability under this Agreement or any Related Agreement.
Notwithstanding the foregoing, nothing in this Section 6.6(c) shall in any way
limit or modify any of the representations and warranties set forth in
Article IV.

 

6.7.         Reporting. From and after the Closing, Seller shall provide, at
Parent’s cost and expense, all cooperation reasonably requested by Parent in
connection with Parent reporting the transaction subject to this Agreement in
accordance with applicable Laws, including providing Parent and its
representatives access to (i) the Company’s financial and accounting information
for any period ended on or before the Closing Date and subsequent periods,
(ii) Seller’s officers, employees and agents responsible for the preparation and
internal review of its financial statements or its internal controls and
procedures with respect to financial reporting matters and (iii) representatives
of the auditors responsible for the audit or review of the Company’s financial
statements for any period referred to in clause (i) above, in each case, as it
relates to the Business and in order to permit Parent or the Company to prepare,
as promptly as possible, audited, unaudited and pro forma financial statements
and all other financial data of the type required by Regulations S-X and S-K
under the Securities Act and to permit Parent to comply with its disclosure
obligations under the Securities Act, the Exchange Act or other applicable Laws.

 

6.8.         Non-Disparagement. Except as otherwise provided in the Employment
Agreements, Seller, on the one hand, and Parent and Acquisition Company, on the
other hand, each agree that such party will not make any verbal or written
statements that disparage, defame, malign or harm the business, professional or
personal reputation of the other parties, including, without limitation, the
members, managers, directors, officers and employees of such parties.

 

52

--------------------------------------------------------------------------------


 

6.9.         Information Provided.

 

(a)           Acquisition Company and Parent acknowledge that, except (i) for
the representations and warranties of Seller contained in Article IV hereof or
in the certificate delivered pursuant to Section 2.3(f)(iv) or (ii) as required
by this Agreement to be set forth in the Disclosure Schedule, none of Seller,
its Subsidiary or any of their respective representatives, makes or shall be
deemed to have made any representation or warranty, either express or implied,
as to the accuracy or completeness of any of the information (including, without
limitation, any reserve estimates, projections, forecasts, budgets or other
forward-looking information) provided or otherwise made available to Acquisition
Company, Parent or any their respective representatives (including, without
limitation, in any management presentations, supplemental information or other
materials or information with respect to any of the above). With respect to any
such reserve estimate, projection or forecast delivered by or on behalf of
Seller, Acquisition Company and Parent acknowledge that: (i) there are
uncertainties inherent in attempting to make such projections, forecasts or
reserve calculations; (ii) it is familiar with such uncertainties; (iii) it is
taking full responsibility for making its own evaluation of the adequacy and
accuracy of all such projections, forecasts or reserve calculations so furnished
to it; and (iv) it shall have no claim against any Person with respect to any
such projection, forecast or reserve calculation, except for liabilities or
claims for fraud or intentional misrepresentation.

 

(b)           Except for liabilities or claims for fraud or intentional
misrepresentation, Acquisition Company and Parent agree, to the fullest extent
permitted by Law, that Seller and its Subsidiary and representatives shall not
have any liability or responsibility whatsoever to Acquisition Company, Parent
or any of their respective Affiliates or representatives on any basis
(including, without limitation, in contract, tort, under federal or state
securities laws or otherwise) based on any information provided or otherwise
made available, or statements made (or omissions to so provide, make available
or state), to Acquisition Company, Parent or any of their respective Affiliates
or representatives, except as and only to the extent expressly set forth herein
with respect to the representations and warranties of Seller set forth in
Article IV hereof or in the certificate delivered pursuant to
Section 2.3(f)(iv) and subject the limitations and restrictions contained
therein.

 

6.10.       Access to Information and Facilities. Upon reasonable prior notice
and except as otherwise may be required by applicable law, from the date of this
Agreement to the Closing Date, Seller shall, and shall cause Company and its
Subsidiary to, give Parent and Parent’s representatives reasonable access during
normal business hours to Company’s Books and Records, and shall make the
officers and employees of the Company and its Subsidiary available to Parent and
its representatives as Parent and its representatives shall from time to time
reasonably request, in each case to the extent that such access and disclosure
would not obligate the Company or its Subsidiary to take any actions that would
unreasonably disrupt the normal course of their businesses or violate the terms
of any Material Contract to which the Company or its Subsidiary is bound or any
applicable law or regulation. The foregoing shall not require the Company to
permit any inspection, or to disclose any information, that in the reasonable
judgment of Seller or the Company would result in the disclosure of any
competitively sensitive information, trade secrets of third parties or violate
any of its obligations with respect to confidentiality if the Company shall have
used commercially reasonable efforts to obtain the

 

53

--------------------------------------------------------------------------------


 

consent of such third party to such inspection or disclosure. All requests for
information made pursuant to this Section 6.10 shall be directed to such Person
as may be designated by Seller.

 

6.11.       Operation of Business.

 

(a)           From the date of this Agreement until the Closing, except as
expressly required by this Agreement or as Parent shall otherwise agree in
advance in writing (such consent not to be unreasonably withheld or delayed),
Seller shall cause and ensure that the Company and its Subsidiary shall (i) be
operated in the Ordinary Course of the Company’s Business and consistent with
past practice; and (ii) use commercially reasonable efforts to maintain and
preserve intact the current organization, business and franchise of the Company
and its Subsidiary and to preserve the rights, franchises, goodwill and
relationships of its employees, customers, lenders, suppliers, regulators and
others having business relationships with the Company or its Subsidiary. From
the date hereof until the Closing Date, except as consented to in writing by
Parent (such consent not to be unreasonably withheld or delayed), Seller shall
not cause or permit the Company or its Subsidiary to take any action that would
cause any of the changes, events or conditions described in Section 4.9 to
occur. From December 31, 2013 through the Closing Date, with respect to the
assets of the Company, the Company shall not dispose or otherwise transfer any
such assets except in the Ordinary Course of the Company’s Business or as a
result of the transactions contemplated herein; provided, however, that the
Company shall be permitted to (i) make distributions to Seller (other than
salary) in the aggregate amount of up to Two Hundred Twenty Five Thousand
Dollars ($225,000) (the “Distributions”) and (ii) pay off the Small Business
Loan, which pay off shall be in an aggregate amount equal to $146,876.36. In the
event that the Company pays any of the Retail Purchase Order, whether before or
after the Closing, Sellers shall reimburse the Company the full amount thereof
within ten (10) days following written notice thereof from Parent, provided that
such written notice is delivered during the Review Period.

 

(b)           From and after the Closing Date and through December 31, 2016,
neither Parent, Acquisition Company nor the Company shall take any action in bad
faith to intentionally frustrate Seller’s opportunity to receive an Earn-Out
Payment.  Additionally, in the event the Company ceases to exist after the
Closing, but prior to December 31, 2016, Parent and Acquisition Company shall
maintain separate books and records with respect to the Business and operations
of the Company so that the Earn-Out Payment may be calculated as if the Company
continued to exist.

 

6.12.       Efforts; Filings.

 

(a)           Subject to the terms and conditions hereof, each party hereto
shall use its commercially reasonable efforts to consummate the transactions
contemplated hereby as promptly as practicable.

 

(b)           From and after the date hereof, Seller and Parent will as promptly
as practicable (at the sole cost and expense of Parent) (i) make any required
filings with, and take all reasonable steps to obtain the required
authorizations, approvals, consents and

 

54

--------------------------------------------------------------------------------


 

other actions of, Authorities and (ii) take all reasonable steps to obtain the
required consents of other Persons with respect to the transactions contemplated
hereby.

 

6.13.       Maintenance of Insurance. Seller will use commercially reasonable
efforts, and will cause the Company and its Subsidiary to use commercially
reasonable efforts to, continue to carry the insurance policies currently
covering the Company and its Subsidiary through the Closing Date, and shall use
commercially reasonable efforts not to allow any material breach, default or
cancellation (other than expiration and replacement of policies in the Ordinary
Course of the Company’s Business) by the Company or its Subsidiary of such
insurance policies or agreements to occur or exist.

 

6.14.       Tax Covenants. Without the prior written consent of Parent (such
consent not to be unreasonably withheld or delayed), from the date hereof until
the Closing Date, Seller shall cause and ensure that neither the Company nor its
Subsidiary shall make, change or rescind any Tax election, change any annual Tax
accounting period, adopt or change any method of Tax accounting, file any
amended Tax Return, file any other Tax Return except the filing of a Tax Return
in the Ordinary Course of the Company’s Business which is prepared in a manner
consistent with past practice; or enter into any closing agreement, settle,
resolve or otherwise dispose of any Tax claim, proceeding or assessment, extend
any statute of limitations applicable to any Taxes, surrender any right to claim
a Tax refund, offset or other reduction in Tax liability, or take or omit to
take any other action, if any such action or omission would result in a breach
of any representation under Section 4.10.

 

6.15.       Stub Tax Period. For purposes of this Agreement, “Stub Tax Period”
means the portion of the Straddle Period (including all prior taxable years)
ending on and including the Closing Date. For any taxable year of the Company
and its Subsidiary that does not end on, and would otherwise extend beyond, the
Closing Date (a “Straddle Period”) there shall be a deemed short taxable year
ending on and including such date and a second deemed short taxable year
beginning on and including the day after such date. For purposes of allocating
gross income and deductions between deemed short taxable years (a) in the case
of property Taxes and other similar Taxes imposed on a periodic basis, the
amount attributable to the Stub Tax Period shall equal the amount of such Taxes
for the entire Straddle Period multiplied by a fraction, the numerator of which
is the number of calendar days in the applicable Stub Period and the denominator
of which is the number of calendar days in the entire Straddle Period; and
(b) in the case of all other Taxes (including income Taxes, sales Taxes,
employment Taxes, withholding Taxes), the amount attributable to the Stub Tax
Period shall be determined as if the Company or its Subsidiary filed a separate
Tax Return with respect to such Taxes for the Stub Period using a “closing of
the books methodology.” For purposes of clause (b), any item determined on an
annual or periodic basis (including amortization and depreciation deductions)
shall be allocated to the Stub Tax Period based on the relative number of days
in such portion of the Straddle Period as compared to the number of days in the
entire Straddle Period. Notwithstanding the foregoing, any transaction entered
into by the Company or its Subsidiary on the Closing Date but after the Closing,
at the direction of Parent and not in the Ordinary Course of the Company’s
Business (other than transactions contemplated hereby), shall be treated as
occurring after the close of business on the Closing Date.

 

55

--------------------------------------------------------------------------------


 

6.16.       Filing of Tax Returns; Tax Matters.

 

(a)           Seller shall prepare and file, or caused to be filed, in a timely
manner, all Tax Returns required to be filed by the Company and its Subsidiary
after the date hereof and before the Closing Date. Parent, Acquisition Company
and the Company shall prepare and file in a timely manner all Tax Returns
required to be filed by the Company and its Subsidiary for the Stub Tax Period
on or after the Closing Date. All such Tax Returns shall be prepared, and any
positions and elections relating thereto made, in a manner consistent with the
prior practice of the Company and its Subsidiary to the extent permitted by Law.
Parent, Acquisition Company, the Company and its Subsidiary shall permit Seller
to comment on any Tax Return described in this Section 6.16(a) at least fifteen
(15) days prior to filing, and shall make such revisions to such Tax Returns as
are reasonably requested by Seller to the extent permitted by applicable Law
unless contrary to the prior practice of the Company or its Subsidiary. Unless
otherwise required by applicable law, Parent, Acquisition Company, the Company
and its Subsidiary shall not, without the prior written consent of Seller (which
consent shall not be unreasonably withheld or delayed), file any amended Tax
Return with respect to the Company or its Subsidiary for any taxable period
ending on or before the Closing Date.

 

(b)           Seller, Parent and Acquisition Company will cooperate fully with
each other in connection with (i) the preparation and filing of any U.S.
federal, state, local or foreign Tax Returns that include the business and
operations of the Company and its Subsidiary with respect to any taxable periods
ending on or prior to the Closing Date and (ii) any audit examination by any
taxing authority of the Tax Returns referred to in clause (i). Such cooperation
shall include, without limitation, the furnishing or making available of
records, books of account or other materials of the Company and its Subsidiary
necessary or helpful for the defense against assertions of any Taxing Authority
as to any Tax Returns referred to in clause (i) above.

 

(c)           Parent shall control, or cause Acquisition Company or the Company
to control, the conduct of any audit or other proceeding relating to Taxes of
the Company or its Subsidiary (each a “Tax Contest”); provided, however, that
(i) Seller, at its sole cost and expense, shall have the right to elect in
writing to control any Tax Contest relating to any Pre-Closing Taxes, or
participate in any such Tax Contest not controlled by Seller, if such Tax
Contest would result in an indemnification by Seller under
Section 7.2(a)(iii) and (ii) Parent shall not settle, compromise or resolve any
such Tax Contest without the prior written consent of Seller (which shall not be
unreasonably withheld, conditioned or delayed). If Seller controls any Tax
Contest described in the foregoing sentence, (x) Seller shall keep Parent
reasonably informed regarding the status of such Tax Contest, (y) Parent shall
have the right to participate, or cause Acquisition Company or the Company to
participate, in such Tax Contest, and (z) Seller shall not settle, compromise or
resolve any such Tax Contest without the prior written consent of Parent (which
shall not be unreasonably withheld, conditioned or delayed).

 

(d)           The Company will not be required to include in any Tax period
ending on or after the Closing Date, taxable income attributable to income that
economically

 

56

--------------------------------------------------------------------------------


 

accrues in a taxable period ending on or before the Closing Date, including as a
result of the installment method of accounting, the completed contract method of
accounting or the cash method of accounting, or otherwise.

 

6.17.       Capital Changes; Dividends. Prior to Closing, other than as set
forth in the Disclosure Schedule, Seller shall cause and ensure that neither the
Company nor its Subsidiary shall issue or sell options, warrants to purchase or
rights to subscribe to, or enter into any arrangement or Contract with respect
to any of its capital stock or any of its other securities, or make any other
changes in the capital structure of the Company or its Subsidiary. Seller shall
cause and ensure that (i) except for the Distributions, no dividend or other
distribution of any nature will be declared, made, set aside or paid on or in
respect of any of the capital stock of the Company or the Flavorus Software
Stock, and (ii) neither the Company nor its Subsidiary shall, directly or
indirectly, issue, redeem, retire, purchase or otherwise acquire any of its
capital stock or the Flavorus Software Stock. Seller shall not sell, assign,
transfer, pledge or grant a security interest in any of the Common Stock or the
Flavorus Software Stock.

 

6.18.       Cooperation. Before and after the Closing, the parties shall, on
request, cooperate with one another by furnishing any additional information,
executing and delivering any additional documents and instruments, and doing any
and all such other things as may be reasonably required by the parties or their
counsel to consummate or otherwise implement the transactions contemplated by
this Agreement.

 

6.19.       Supplemental Information.

 

(a)           Prior to the Closing Date, Seller shall promptly (and in any event
within three (3) Business Days) disclose in writing (the “Update”) to Parent any
matter first arising after the date hereof (i) which, had such matter existed as
of the date of this Agreement, would have been required to be set forth or
described in the Disclosure Schedule or (ii) which is necessary to correct any
information in the Disclosure Schedule which has been rendered inaccurate
thereby, whether or not such matter is material. To the extent that the Updates
result in Damages pursuant to Section 7.2(a), the Seller Indemnifying Party
shall indemnify and hold harmless the Acquiror Indemnified Parties with respect
to such Updates provided that the Damages, in the aggregate, exceed One Hundred
Seventy Five Thousand Dollars ($175,000). Any amounts paid by the Seller
Indemnifying Party pursuant to this Section 6.19(a) shall count towards and
shall be subject to the Cap Amount. The Updates shall be deemed to amend or
supplement the Disclosure Schedule. Except as set forth in this Section 6.19(a),
the Updates shall not operate as a waiver or otherwise affect any
representation, warranty or agreement given or made by Seller, any condition or
any right to indemnification hereunder. Notwithstanding anything in this
Section 6.19(a), Seller (x) shall at all times until Closing be bound by the
covenants set forth in Section 6.11(a) and (y) shall not be permitted to Update,
amend or supplement Schedule 4.3 to remove any required consent, notice or other
action set forth therein.

 

(b)           To the extent not disclosed to Parent pursuant to Section 6.19(a),
prior to the Closing, Seller will promptly (and in any event within three
(3) Business Days)

 

57

--------------------------------------------------------------------------------


 

disclose in writing to Parent (a) if the Seller becomes aware of the occurrence,
or failure to occur, of any event that would cause any of their respective
representations or warranties contained in this Agreement to be untrue or
inaccurate in any material respect at any time from the date of this Agreement
to the Closing Date, (b) of any fact, circumstance or event, the existence or
occurrence of which has had or could reasonably be expected to have, a Material
Adverse Effect or (c) of any failure of any of the Company or Seller, as the
case may be, to comply with or satisfy, in any material respect, any covenant,
condition or agreement to be complied with or satisfied by any of them under
this Agreement at the time required. Parent’s or Acquisition Company’s receipt
of information, notice or knowledge pursuant to this Section 6.19(b) shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Seller, any condition or any right to indemnification
hereunder, and shall not be deemed to amend or supplement the Disclosure
Schedule.

 

6.20.       Exclusivity.  From the date of this Agreement and until the Closing,
Seller shall not, nor shall they authorize or permit the Company or its
Subsidiary or any of their respective representatives or agents to: (a) directly
or indirectly solicit, initiate, encourage or facilitate the submission of any
offer or proposal concerning any merger, consolidation or other business
combination involving the Company or its Subsidiary, or any acquisition in any
manner of any Common Stock or Flavorus Software Stock, or a material portion of
the assets of, the Company or its Subsidiary (a “Competing Transaction”), other
than pursuant to the Closing contemplated by this Agreement; (b) directly or
indirectly participate in any discussions or negotiations regarding, furnish any
information with respect to, or take any action to facilitate the making of, any
proposal or expression of interest that constitutes or is reasonably expected to
lead to a Competing Transaction; or (c) enter into any agreement or other
instrument (whether or not binding) with respect to any Competing Transaction.
Seller shall promptly (and in any event within two (2) Business Days) inform
Parent, orally and in writing, of the proposal or offer for, or which may
reasonably be expected to lead to, a Competing Transaction that Seller, the
Company, its Subsidiary or any of their respective representatives or agents
receives. Seller, the Company, its Subsidiary and all of their respective
representatives or agents will immediately cease and cause to be terminated any
existing activities, discussions or negotiations with any parties conducted on
or prior to the date of this Agreement heretofore with respect to, or could lead
to, any Competing Transaction.

 

6.21.       Transfer of Vehicles. After the Closing, Seller and the Company will
take all reasonable steps to transfer title of the Vehicle from the Company to
Seller (the “Vehicle Transfer”). Seller acknowledges and agrees that it shall be
responsible for all Taxes, costs and expenses reasonably incurred by Parent,
Acquisition Company or the Company in connection with such transfer and shall
pay all such amounts prior to the Vehicle Transfer; provided, however, that to
the extent that any such Taxes, costs or expenses arise after the Vehicle
Transfer, Seller shall promptly pay such amounts upon the written request of
Parent.  The Seller shall cause and ensure that the Company does not renew the
insurance policy covering the Vehicle (Policy No. 648657249 with Allstate
Insurance), which policy terminates on June 5, 2014.

 

58

--------------------------------------------------------------------------------


 

6.22.       Termination of MOU. On or prior to the Closing, Seller shall use
commercially reasonable efforts to cause the MOU to be terminated and to cease
to be in effect, without any post-Closing liability on the part of Parent,
Acquisition Company the Company or any of their respective Subsidiaries;
provided, however, that if Seller is unable to cause the MOU to be terminated on
or prior to the Closing, Seller shall, following the Closing, continue to use
commercially reasonable efforts to cause the termination of the MOU in
accordance with this Section 6.22 and Seller shall indemnify Parent, Acquisition
Company and Company for any Damages incurred arising from the MOU.

 

6.23.       Termination of Existing Employment Agreements. On or prior to the
Closing, Seller shall cause the Existing Employment Agreements to be terminated
and to cease to be in effect, without any post-Closing liability on the part of
Parent, Acquisition Company the Company or any of their respective Subsidiaries.

 

6.24.       Resignation of Directors. Seller shall cause each member of the
board of directors (or similar governing body) of, and each trustee or fiduciary
of any plan or arrangement involving employee benefits of, the Company and its
Subsidiary to tender his or her resignation from such position effective as of
the Closing.

 

6.25.       Transfer of Company IP. On or prior to the Closing, any Company IP
that is owned by Sims as disclosed in the Disclosure Schedules shall be
conveyed, transferred and assigned from Sims to the Company pursuant to an
intellectual property assignment agreement in form and substance reasonably
satisfactory to Sims and Acquisition Company.

 

ARTICLE VII
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; SURVIVAL OF COVENANTS;
INDEMNIFICATION

 

7.1          Survival.

 

(a)           Except as set forth in the immediately succeeding sentences of
this Section 7.1(a), the representations and warranties provided for in this
Agreement or in the certificates delivered pursuant to Section 2.3(f)(iv) or
Section 2.4(d)(iii) (other than the Seller Fundamental Representations, the
Parent Fundamental Representations and the Extended Representations) shall
survive the Closing and remain in full force and effect for eighteen (18) months
from the Closing Date. The Seller Fundamental Representations, the Parent
Fundamental Representations and the Extended Representations shall survive the
Closing and continue until the expiration of the applicable statute of
limitations. The survival period of each representation or warranty as provided
in this Section 7.1(a) is hereinafter referred to as the “Survival Period.”

 

(b)           The covenants contained in this Agreement shall survive the
Closing until expiration of any statute of limitations applicable thereto.

 

(c)           Notwithstanding Section 7.1(a) and Section 7.1(b), any
representation, warranty, covenant or other agreement in respect of which
indemnity may be sought

 

59

--------------------------------------------------------------------------------


 

under this Article VII, and the indemnity with respect thereto, shall survive
the time at which it would otherwise terminate pursuant to this Section 7.1 if,
(x) with respect to claims made pursuant to Section 7.2(a)(i) (other than claims
related to Fundamental Representations or Extended Representations), (1) written
notice of the claim giving rise to such right or potential right of indemnity
shall have been given to the party against whom such indemnity may be sought
prior to such time and (2) the party seeking such right of indemnity shall have
initiated any action, suit or proceeding within six (6) months of the date such
notice is given; and (y) with respect to all other claims for indemnification,
the party seeking such right of indemnity shall have initiated any action, suit
or proceeding prior to such termination, and, in any such case, notwithstanding
anything herein to the contrary, such representation, warranty, covenant or
other agreement shall survive until any claim for indemnity related to such
inaccuracy or breach or potential inaccuracy or breach or such action, suit or
proceeding, as applicable, is settled or resolved.

 

(d)           The representations, warranties and covenants contained in this
Agreement or in any certificate or other writing delivered in connection with
this Agreement shall survive for the periods set forth in this Section 7.1 and
shall in no event be affected by any investigation, inquiry or examination made
for or on behalf of any party, or the knowledge of any party’s representatives
or the acceptance by any party of any certificate or opinion hereunder, except
as otherwise set forth in Section 6.9 hereof.

 

7.2          Indemnification.

 

(a)           Sims and Reichardt, severally and not jointly (in proportion to
their respective ownership interest in the Company) (the “Seller Indemnifying
Party”), subject to the limitations set forth in Section 7.2(d), shall indemnify
and hold harmless Parent, Acquisition Company, its Affiliates, and their
respective officers, directors, equityholders, members, attorneys, accountants,
consultants, employees, agents and representatives, and any Person claiming by
or through any of them, including their heirs, successors and permitted assigns
(collectively, the “Acquiror Indemnified Parties”), against and in respect of
any and all claims, costs, expenses, damages, liabilities, Losses or
deficiencies (including, without limitation, reasonable counsel’s fees and other
reasonable costs and expenses actually incurred investigating or otherwise
incident to any suit, action or Legal Proceeding) (the “Damages”) arising out
of, resulting from or incurred in connection with (i) any inaccuracy in any
representation or the breach of any warranty made by Seller in this Agreement or
in the certificate delivered pursuant to Section 2.3(f)(iv), (ii) the breach by
Seller of any covenant or agreement to be performed by them hereunder and
(iii) any Taxes relating to any aspect of the Business with respect to Seller or
the Business, for any period prior to the Closing, including but not limited to
any amounts for which Seller is liable pursuant to Section 6.1 and Section 6.21.
The Acquiror Indemnified Parties shall not be entitled to recover Damages from
the Seller Indemnifying Party for any claim for indemnification pursuant to
Section 7.2(a)(i) first made after the expiration of the applicable Survival
Period. The indemnification obligations of the Seller Indemnifying Party set
forth in Section 7.2(a)(ii) and Section

 

60

--------------------------------------------------------------------------------


 

7.2(a)(iii) shall continue in full force and effect following the Closing
subject to the expiration of any applicable statute of limitations.

 

(b)                                 Acquisition Company and Parent, jointly and
severally, subject to the limitations set forth in Section 7.2(e), shall
indemnify and hold harmless the Seller Indemnifying Party and its attorneys,
heirs, accountants, consultants, agents, successors, assigns and representatives
(the “Seller Indemnified Parties”), and any Person claiming by or through any of
them, including their heirs, successors and permitted assigns, against and in
respect of any and all Damages arising out of, resulting from or incurred in
connection with (i) any inaccuracy in any representation or the breach of any
warranty made by Acquisition Company and/or Parent in this Agreement or in the
certificates delivered pursuant to Section 2.4(d)(iii) and (ii) the breach by
Acquisition Company and/or Parent of any covenant or agreement to be performed
by Acquisition Company or Parent hereunder. The Seller Indemnified Parties shall
not be entitled to recover Damages from Acquisition Company and Parent for any
claim for indemnification pursuant to Section 7.2(b)(i) first made after the
expiration of the applicable Survival Period. Acquisition Company’s and Parent’s
indemnification obligations set forth in Section 7.2(b)(ii) shall continue in
full force and effect following the Closing subject to the expiration of any
applicable statute of limitations.

 

(c)                                  With respect to a matter for which
indemnification is sought under this Section 7.2, the Person providing such
indemnification in respect of such matter pursuant to this Section 7.2 is
hereinafter referred to as an “Indemnifying Party” and the Person entitled to be
indemnified in respect of such matter pursuant to the provisions of this
Section 7.2 is hereinafter referred to as an “Indemnified Party”.

 

(d)                                 The indemnification obligations of the
Seller Indemnifying Party set forth in Section 7.2(a)(i), other than the
indemnification obligations for breaches of the Seller Fundamental
Representations or the Extended Representations, shall not apply to any claim
for Damages until the aggregate of all such claims exceeds Three Hundred
Thousand Dollars ($300,000) (the “Basket Amount”), in which event the indemnity
obligation of the Seller Indemnifying Party for such claims shall apply to all
Damages in excess of the Basket Amount (such Basket Amount having the effect of
a deductible). The indemnification obligations of the Seller Indemnifying Party
set forth in Section 7.2(a)(i), other than the indemnification obligations for
breaches of the Seller Fundamental Representations or the Extended
Representations, shall be subject to a maximum liability equal to Two Million
Dollars ($2,000,000) (the “Cap Amount”). The indemnification obligations of the
Seller Indemnifying Party set forth in Section 7.2(a)(i) with respect to
breaches of (i) the Seller Fundamental Representations or Extended
Representations, (ii) Section 7.2(a)(ii) or (iii) Section 7.2(a)(iii) shall not
be subject to the Basket Amount or the Cap Amount. All claims made during the
relevant Survival Period shall be counted in determining whether the thresholds
specified above have been achieved.

 

(e)                                  The indemnification obligations of
Acquisition Company and Parent set forth in Section 7.2(b)(i), other than the
indemnification obligations of Acquisition

 

61

--------------------------------------------------------------------------------


 

Company and Parent for breaches of the Parent Fundamental Representations, shall
not apply to any claim for Damages until the aggregate of all such claims
exceeds the Basket Amount, in which event the indemnity obligation for such
claims shall apply to all Damages in excess of the Basket Amount (such Basket
Amount having the effect of a deductible). The indemnification obligations of
Acquisition Company and Parent set forth in Section 7.2(b)(i), other than the
indemnification obligations for breaches of the Parent Fundamental
Representations, shall be subject to a maximum liability equal to the Cap
Amount. The indemnification obligations of Acquisition Company and Parent set
forth in Section 7.2(b)(i) with respect to breaches of the Parent Fundamental
Representations shall not be subject to the Basket Amount or the Cap Amount. All
claims made during the relevant Survival Period shall be counted in determining
whether the thresholds specified above have been achieved.

 

(f)                                   Notwithstanding any provision herein to
the contrary, no limitation on a party’s liability provided for herein shall
apply in the event of the fraudulent conduct or intentional misrepresentation of
such party.

 

(g)                                  If and to the extent any provision of
Section 7.2(a) is unenforceable for any reason, the Seller Indemnifying Party
hereby agrees to make the maximum contribution to the payment and satisfaction
of any Damages for which indemnification is provided for in Section 7.2(a) which
is permissible under applicable Laws, such amount not to exceed the amount
otherwise available under this Agreement if such provision were enforceable
(subject to the Basket and the Cap Amount). If and to the extent any provision
of Section 7.2(b) is unenforceable for any reason, Acquisition Company and
Parent hereby agree to make the maximum contribution to the payment and
satisfaction of any Damages for which indemnification is provided for in
Section 7.2(b) which is permissible under applicable Laws, such amount not to
exceed the amount otherwise available under this Agreement if such provision
were enforceable (subject to the Basket and the Cap Amount)

 

(h)                                 For the purposes of determining (a) whether
a breach, inaccuracy, non-performance or non-fulfillment has occurred and
(b) the existence or calculation of any Damages related to a breach or
inaccuracy of any representation or warranty, the representations and warranties
set forth in this Agreement or in the certificates delivered pursuant to
Section 2.3(f)(iv) or Section 2.4(d)(iii) shall be considered without regard to
any “material,” “Material Adverse Effect” or similar qualifications set forth
therein.

 

(i)                                     The representations, warranties,
covenants and obligations of Seller, and the rights and remedies that may be
exercised by the Acquiror Indemnified Parties based on such representations,
warranties, covenants and obligations, will not be limited or affected by any
investigation conducted with respect to, or any knowledge acquired (or capable
of being acquired) at any time, whether before or after the execution and
delivery of this Agreement or the Closing, with respect to, the accuracy or
inaccuracy of or compliance with any such representation, warranty, covenant or
obligation.

 

62

--------------------------------------------------------------------------------


 

(j)                                    The representations, warranties,
covenants and obligations of Parent and Acquisition Company, and the rights and
remedies that may be exercised by the Seller Indemnified Parties based on such
representations, warranties, covenants and obligations, will not be limited or
affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing, with respect to, the
accuracy or inaccuracy of or compliance with any such representation, warranty,
covenant or obligation.

 

(k)                                 For all federal, state, local and foreign
income Tax purposes, all indemnification, purchase price adjustments and other
payments made pursuant to this Agreement will be treated as an adjustment to the
Aggregate Consideration, unless otherwise required by Law.

 

(l)                                     Any amount of Damages claimed by
Acquiror Indemnified Parties shall be reduced by any proceeds received by such
party from any insurance policies with respect thereto.

 

(m)                             Any Damages of any Acquiror Indemnified Party
shall be reduced by any Tax Benefit that an Acquiror Indemnified Party actually
realizes on or prior to the taxable year in which an indemnity payment is made
with respect to such Losses. The Damages shall be initially computed without
regard to any Tax Benefits (other than Tax Benefits actually realized prior to
the computation of the Damages).

 

7.3.                            Procedures for Third Party Claims. In the case
of any claim for indemnification arising from a claim of a third party (a “Third
Party Claim”), an Indemnified Party shall give prompt written notice, following
such Indemnified Party’s receipt of such claim or demand, to the Indemnifying
Party of any claim or demand of which such Indemnified Party has knowledge and
as to which it may request indemnification hereunder; provided, however, that
failure to give such notice will not affect such Indemnified Party’s rights
hereunder unless, and then solely to the extent that, the rights of the
Indemnifying Parties from whom indemnity is sought are materially prejudiced as
a result of such failure. The Indemnifying Party shall have the right (and if
they elect to exercise such right, to do so within twenty (20) days after
receiving such notice from the Indemnified Party) to defend and to direct the
defense against any such claim or demand, in its name or in the name of the
Indemnified Party, as the case may be, at the expense of the Indemnifying Party,
and with counsel selected by the Indemnifying Party; provided that the
Indemnifying Party shall be entitled to assume control of the defense of such
action only to the extent the Indemnifying Party acknowledges in writing its
indemnity obligations and assumes and holds the Indemnified Party harmless from
and against the full amount of any Damages resulting from such Third Party
Claim; and provided; further, that the Indemnifying Party shall not be entitled
to assume control of such defense if (i) the Indemnifying Party shall not have
taken any action to defend such third party claim within such twenty (20) day
period; (ii) such claim or demand seeks an Order, injunction or other equitable
relief against the Indemnified Party, (iii) the Indemnified Party shall have
reasonably concluded that (x) there is a conflict of interest between the
Indemnified Party and the Indemnifying Party in the conduct of the defense of
such claim or demand or (y) the Indemnified Party has one or more defenses not
available to

 

63

--------------------------------------------------------------------------------


 

the Indemnifying Party, (iv) such claim relates to or arises in connection with
any criminal proceeding, action, indictment, allegation or investigation, or
(v) the appropriate court rules that the Indemnifying Party failed or is failing
to vigorously prosecute or defend such Third Party Claim. Notwithstanding
anything in this Agreement to the contrary, the Indemnified Party shall, at the
expense of the Indemnifying Party, cooperate with the Indemnifying Party, and
keep the Indemnifying Party fully informed, in the defense of such claim or
demand. The Indemnified Party shall have the right to participate in the defense
of any claim or demand with counsel employed at its own expense; provided,
however, that, in the case of any claim or demand described in clause (i) or
(ii) of the second preceding sentence or as to which the Indemnifying Party
shall not in fact have employed counsel to assume the defense of such claim or
demand, the reasonable fees and disbursements of such counsel shall be at the
expense of the Indemnifying Party. The Indemnifying Party shall have no
indemnification obligations with respect to any such claim or demand which shall
be settled by the Indemnified Party without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed.
The Indemnifying Party shall not settle any such claim without the prior written
consent of the Indemnified Party (which consent shall not be unreasonably
withheld) and such settlement is accompanied by a document releasing the
Indemnified Party from all liability with respect to the matter in controversy
that is binding, valid and enforceable against all applicable parties.
Notwithstanding the foregoing, if the Indemnified Party fails to object to the
settlement within 48 hours of receipt of a written notice from the Indemnifying
Party containing the terms and condition of such settlement, the Indemnified
Party shall be deemed to have consented to the settlement.

 

7.4.                            Procedures for Inter-Party Claims. In the event
that an Indemnified Party determines that it has a claim for Damages against an
Indemnifying Party hereunder (other than as a result of a Third Party Claim),
the Indemnified Party shall give prompt written notice thereof to the
Indemnifying Party, specifying, to the extent then known, the amount of such
claim and any relevant facts and circumstances relating thereto. The Indemnified
Party and the Indemnifying Party shall negotiate in good faith for the thirty
(30) day period following receipt of such notice regarding the resolution of any
disputed claims for Damages. If no resolution is reached with regard to such
disputed claim between the Indemnifying Party and the Indemnified Party within
such thirty (30) day period, the Indemnified Party shall be entitled to seek
appropriate remedies in accordance with the terms hereof. In the event that the
Indemnified Party is required to institute Legal Proceedings in order to recover
Damages hereunder, the reasonable cost of such Legal Proceedings (including
costs of investigation and reasonable attorneys’ fees and disbursements) shall
be added to the amount of Damages payable to the Indemnified Party if the
Indemnified Party recovers Damages in such Legal Proceedings. In the event that
a party hereto claiming to be an Indemnified Party institutes Legal Proceedings
in order to recover Damages hereunder and the applicable court refuses to award
any Damages to such party, such party shall reimburse the defending party for
the cost of such Legal Proceedings (including costs of investigation and
reasonable attorneys’ fees and disbursements).

 

7.5.                            Payments. Once Damages are payable pursuant to
this Article VII (either in accordance with its terms, by the mutual agreement
of the parties, or pursuant to a final, non-appealable judgment or court Order),
the Indemnifying Party shall satisfy its payment obligations within twenty (20)
Business Days by payment of immediately available funds. The parties agree

 

64

--------------------------------------------------------------------------------


 

that should an Indemnifying Party not make full payment of any such obligations
within such twenty (20) Business Day period, any amount of Damages payable by
the Indemnifying Party shall accrue interest from and including the date of
demand for payment by the Indemnified Party to the date such payment has been
made in full at a rate per annum equal to prime plus two percent (2%). Such
interest shall be calculated daily on the basis of a 365-day year and the actual
number of days elapsed, compounded quarterly.

 

7.6.                            Sole Remedy. Except (i) in the case of fraud or
intentional misrepresentation or (ii) as otherwise provided in either
Section 8.2 or Section 9.15, the provisions of this Article VII shall be the
sole and exclusive remedies for recovery of Losses or other claims relating to
or arising from this Agreement or the Related Agreements.

 

ARTICLE VIII
TERMINATION

 

8.1.                            Termination. This Agreement may be terminated at
any time prior to the Closing:

 

(a)                                 by the mutual written consent of Seller and
Parent;

 

(b)                                 by either Seller or Parent if there shall be
any applicable Law that makes consummation of the transactions contemplated
hereby illegal or if consummation of the transactions contemplated hereby would
violate any non-appealable final order, decree or judgment of any Authority
having competent jurisdiction;

 

(c)                                  by Parent, if there has been a material
violation or breach by Seller or the Company of any covenant, representation or
warranty contained in this Agreement which would prevent the satisfaction of any
condition to the obligations of Parent or Acquisition Company at the Closing and
such violation or breach has not been waived by Parent or, if curable, cured by
Seller or the Company within twenty (20) Business Days after receipt by Seller
of written notice thereof from Parent; provided, however, that Parent may not
terminate this Agreement pursuant to this Section 8.1(c) at any time during
which Parent or Acquisition Company is in material breach of this Agreement;

 

(d)                                 by Seller, if there has been a material
violation or breach by Parent or Acquisition Company of any covenant,
representation or warranty contained in this Agreement which would prevent the
satisfaction of any condition to the obligations of Seller at the Closing and
such violation or breach has not been waived by Seller or, if curable, cured by
Parent or Acquisition Company within twenty (20) Business Days after receipt by
Parent of written notice thereof from Seller; provided, however, that Seller may
not terminate this Agreement pursuant to this Section 8.1(d) at any time during
which Seller or the Company is in material breach of this Agreement;

 

(e)                                  by Seller, if the transactions contemplated
hereby have not been consummated on or before April 1, 2014 (the “Outside
Date”); provided, however, that the Outside Date may be extended for up to five
(5) days pursuant to Section 8.1(f) or Section 8.1(g); provided, further, that
Seller is not then in material breach of its

 

65

--------------------------------------------------------------------------------


 

obligations under this Agreement, which breach is a proximate cause of the
failure of the Closing to have occurred prior to the Outside Date;

 

(f)                                   by Parent, if Seller or the Company fails
to fulfill any of the conditions set forth in Section 2.3(f) (except for the
conditions set forth in (i) Section 2.3(f)(vi), but only with respect to the
actual delivery of any such consent, release or payoff letter (the “Letters”)),
and (ii) Section 2.3(f)(xiii); provided that with respect to Section 2.3(f)(vi),
Seller shall nonetheless (x) extinguish any such Liens and pay off any such
Indebtedness, in each case, in accordance with the terms and provisions of this
Agreement and (y) use commercially reasonable efforts to obtain the Letters and
deliver them to Acquisition Company), in any case, prior to the Outside Date;
provided, however, that Seller or the Company, at their sole discretion, may
extend the Outside Date for up to five (5) days; provided, further, that neither
Parent nor Acquisition Company is then in material breach of its obligations
under this Agreement, which breach is a proximate cause of the failure or
incapability of such condition to be satisfied on or prior to the Outside Date;
or

 

(g)                                  by Seller, if Parent or Acquisition Company
fails to fulfill any of the conditions set forth in Section 2.4 (except for the
condition set forth in Section 2.4(d)(v)) or if such conditions have become
incapable of fulfillment, in each case, prior to the Outside Date; provided,
however, that Parent or Acquisition Company, at their sole discretion, may
extend the Outside Date for up to five (5) days; provided, further, that neither
Seller nor the Company is not then in material breach of its obligations under
this Agreement, which breach is a proximate cause of the failure or incapability
of such condition to be satisfied on or prior to the Outside Date.

 

8.2.                            Effect of Termination.

 

(a)                                 In the event of the termination of this
Agreement pursuant to either Section 8.1(a), Section 8.1(b), Section 8.1(c),
Section 8.1(d), Section 8.1(e) or Section 8.1(g), this Agreement shall
immediately become void and of no effect (other than Article I, Section 3.1(a),
this Section 8.2 and Article IX hereof (except that the Confidentiality
Agreement shall not be superseded), which shall survive the termination of this
Agreement), and there shall be no liability on the part of Seller, the Company,
Parent or Acquisition Company to one another except as set forth in
Section 3.1(a). Seller and the Company acknowledge and agree that the payment of
the Signing Payment pursuant to Section 3.1(a) shall be the sole and exclusive
remedy of Seller and the Company in the event of a termination of this Agreement
pursuant to either Section 8.1(a), Section 8.1(b), Section 8.1(c),
Section 8.1(d), Section 8.1(e) or Section 8.1(g), including as a result of a
willful breach by Parent or Acquisition Company, and that neither Seller nor the
Company shall have any other remedy, whether pursuant to this Agreement, any
Related Agreement or the Term Sheet, except in the case of (i) a breach by
Parent or Acquisition Company of the Confidentiality Agreement or (ii) an
intentional breach by Parent or Acquisition Company, which breach is the
proximate cause of the failure to consummate the Closing.

 

66

--------------------------------------------------------------------------------


 

(b)                                 In the event of the termination of this
Agreement pursuant to Section 8.1(f), this Agreement shall immediately become
void and of no effect (other than Article I, Section 3.1(a), this Section 8.2
and Article IX hereof, which shall survive the termination of this Agreement),
and there shall be no liability on the part of Seller, the Company, Parent or
Acquisition Company to one another except that Seller shall promptly return the
Signing Payment to Acquisition Company within three (3) Business Days of such
termination date.

 

ARTICLE IX
MISCELLANEOUS

 

9.1.                            Notices. All notices and other communications
hereunder or, except as otherwise provided therein, under any applicable Related
Agreement, will be in writing and will be deemed received (a) on the date of
delivery if delivered personally or by telecopy or facsimile or other electronic
means (in the case of electronic means with copies by next day air courier or by
registered or certified mail, return receipt requested, postage prepaid), (b) on
the first (1st) Business Day following the date of dispatch if delivered by a
recognized next-day courier service, or (c) on the fifth (5th) Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder must be
delivered as set forth below, or pursuant to instructions as may be designated
in writing by the party to receive such notice:

 

If to the Company (but only prior to the Closing) or Seller, addressed as
follows:

 

Flavorus, Inc.

2808 Elm Street

Attention: Todd Sims

Facsimile No.: (323) 908 4089

 

with a copy to (which shall constitute notice to the applicable party):

 

The Oxbridge Law Group PC

1055 West Seventh Street, Suite 2288
Los Angeles, CA 90017

Attention: Gary W. Park

Facsimile No.: (213) 534 8800

 

If to Parent or Acquisition Company or the Company (but only after the Closing),
addressed as follows:

 

SFX Entertainment, Inc.

430 Park Avenue, 6th Floor

New York, NY 10022

Attention: Howard J. Tytel, Esq., General Counsel

Facsimile No.: (646) 417-7393

 

67

--------------------------------------------------------------------------------


 

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

 

9.2.                            Expenses. Regardless of whether the transactions
provided for in this Agreement are consummated, except as otherwise provided
herein, each party hereto shall pay its own expenses incident to this Agreement
and the transactions contemplated hereby. Notwithstanding any provision herein
to the contrary, none of the Transaction Expenses shall be payable by Parent or
Acquisition Company.

 

9.3.                            Governing Law; Consent to Jurisdiction;
Disputes; Binding Arbitration.

 

(a)                                 This Agreement and all of the Related
Agreements (except the Employment Agreements) will be governed in all respects,
including but not limited to, as to validity, interpretation and effect, by the
internal Laws of the State of California, without giving effect to its
principles or rules of conflict of laws (to the extent such principles or
rules are not mandatorily applicable by statute and would require or permit the
application of the Laws of another jurisdiction).

 

(b)                                 Any judicial proceeding brought against any
of the parties hereto or any dispute arising out of or relating to this
Agreement or any Related Agreement or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment relating thereto
shall, subject to Section 9.3(d) and Section 9.3(e), be brought in any
California state court or federal court of the United States of America sitting
in the County of Los Angeles, and each party hereto accepts the exclusive
jurisdiction and venue of such courts, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement.

 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.1. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by Law.

 

(d)                                 Disputes. Notwithstanding anything in this
Agreement to the contrary but except to the extent provided in Section 3.3 and
Section 3.4, in the event of any dispute between or among the parties arising
after the Closing (each, a “Dispute”), each party to the Dispute shall use such
party’s reasonable efforts to cause a senior representative designated by such
party to negotiate in good faith with the senior representative designated by
the other party to the Dispute in an effort to resolve such Dispute. If such
Dispute is not resolved on or before the date that is ten (10) days after a
party first attempts to cause such party’s senior representative to negotiate to
resolve such Dispute, or if any of the parties to the Dispute refuse to
negotiate in good faith for three (3) days during such ten day period, then,
upon the request of any party’s representative, the parties to the Dispute shall
promptly submit such Dispute to JAMS for resolution pursuant to binding
arbitration in accordance with Section 9.3(e).

 

68

--------------------------------------------------------------------------------


 

(e)                                  Binding Arbitration.

 

(i)                                     Submission to JAMS. All Disputes
submitted to Binding Arbitration pursuant to this Section 9.3(e) or otherwise
shall be finally resolved by binding arbitration in accordance with the then
existing Rules of JAMS, as supplemented by the further requirements of this
Section 9.3(e) (“Binding Arbitration”). Such Binding Arbitration shall be
submitted to a panel of three (3) arbitrators (each, an “Arbitrator”), one
appointed by each party to the Dispute and the third selected by the first two
appointed Arbitrators, which three Arbitrators shall each agree to comply with
the terms and procedures of this Section 9.3(e).

 

(ii)                                  Procedure. Within twenty (20) days after
submitting a Dispute to Binding Arbitration, each party to the Binding
Arbitration shall provide the other party and the Arbitrators with a statement
explaining the specific facts such party contends support such party’s claims or
basis in such Dispute and a concise statement of damages, including the means by
which the claimed damages were calculated and the facts upon which the
calculation(s) were based. In addition, each party to the Binding Arbitration
shall also provide the other party and the Arbitrators with a copy of all
documents in such party’s possession or control that such party contends support
such party’s claim. The requirements of this Section 9.3(e)(ii) are intended to
supplement, and therefore are in addition to, the Rules and procedural
requirements of JAMS. In particular, the exchanges of documents and information
required by this Section 9.3(e)(ii) are to be in addition to any discovery that
is permitted under the Rules of JAMS or that the Arbitrators might otherwise
authorize in the Binding Arbitration.

 

(iii)                               Opinion; Enforceability; Expenses. The
Arbitrators are to be required to render a reasoned written opinion in support
of their final decision, setting forth findings of fact, legal analysis and,
subject to the limitations set forth herein, the award. The decision rendered by
the Arbitrators will be final and binding upon all of the parties. Judgment upon
the decision and any award made by the Arbitrators is permitted to be entered in
any court of competent jurisdiction. The non-prevailing party in any Binding
Arbitration (as determined by the Arbitrators) shall pay the reasonable fees and
expenses (including reasonable attorneys’ fees) of the prevailing party. The
parties shall otherwise be responsible for their own expenses in connection with
any Binding Arbitration.

 

(iv)                              Confidentiality. To the extent permitted by
applicable Law, the parties shall keep the arbitration proceeding confidential
and the Arbitrators must issue appropriate protective orders to safeguard such
confidentiality. The parties agree to keep confidential any documents exchanged
between them in connection with the Binding Arbitration and the content of any
testimony or written documents submitted in connection with the Binding
Arbitration. No party shall make (or instruct any Arbitrator to make) any public
announcement with respect to the proceedings or decision of the Arbitrators
without the prior written consent of the other parties involved in the Binding
Arbitration. The parties and the Arbitrators shall keep the existence of any
Dispute submitted to Binding Arbitration, and the decision and any award in
connection therewith, in

 

69

--------------------------------------------------------------------------------


 

confidence, except as required in connection with the enforcement of such award
or as otherwise required by applicable Law.

 

(v)                                 Language; Place of Arbitration. Any
arbitration proceedings described in this Section 9.3(e) are to be conducted in
the English language and are to take place in the County of Los Angeles in the
State of California.

 

(vi)                              Conduct of Parties and Operations. Neither the
existence of a Dispute, the pending settlement of a Dispute nor the resolution
procedures set forth in Section 9.3(d) or this Section 9.3(e) will operate to
limit or relieve any party from such party’s ongoing duties and obligations
hereunder or limit or extinguish any right that any party might otherwise have
hereunder, in law or in equity.

 

9.4.                            Assignment; Successors and Assigns; No Third
Party Rights. Except as otherwise provided herein, the rights and obligations of
a party under this Agreement may not be assigned, and any attempted assignment
shall be null and void. Acquisition Company may assign all of its rights under
this Agreement to any Affiliate of Acquisition Company or any of its parents or
their respective businesses, without the consent of any other party hereto;
provided that no such assignment shall release Acquisition Company or Parent of
its respective obligations hereunder. Subject to the foregoing, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors, assigns and legal representatives. This Agreement shall
be for the sole benefit of the parties to this Agreement and their respective
successors, assigns and legal representatives and is not intended, nor shall be
construed, to give any Person, other than the parties hereto and their
respective successors, assigns and legal representatives, any legal or equitable
right, remedy or claim hereunder; provided, however, that Article VII shall also
be for the benefit of the Acquiror Indemnified Parties and the Seller
Indemnified Parties.

 

9.5.                            Counterparts; Facsimile. This Agreement and each
applicable Related Agreement may be executed in one or more counterparts, by
facsimile (or a photocopy or PDF) or otherwise. Each such counterpart shall be
deemed an original agreement, but all of which together shall constitute one and
the same instrument.

 

9.6.                            Headings. The headings in this Agreement are for
reference purposes only, and shall not in any way affect the meaning or
interpretation of this Agreement.

 

9.7.                            Entire Agreement. This Agreement, including the
Disclosure Schedule and Exhibits attached thereto, together with the applicable
Related Agreements, constitute the entire agreement among the parties with
respect to the matters covered hereby and supersedes all previous written, oral
or implied understandings among them (including, without limitation, the Term
Sheet and the Confidentiality Agreement) with respect to such matters.

 

9.8.                            Amendment and Modification. This Agreement shall
only be amended or modified in a writing signed by Seller, on the one hand, and
Parent and Acquisition Company, on the other hand.

 

70

--------------------------------------------------------------------------------


 

9.9.                            Public Announcement. Except as may be required
by Law, neither Seller nor Parent shall issue any press release or otherwise
make any public disclosures regarding this Agreement or the transactions
contemplated hereby or any dealings between or among the parties in connection
with the subject matter hereof without the prior written approval of the other
party. In the event that any such press release or other public disclosure shall
be required by Law to be made by either Seller or Parent, Seller or Parent, as
applicable, shall consult in good faith with the other party with respect to the
form and substance of such release or other disclosure prior to the public
dissemination thereof if time permits and if such consultation is permitted by
Law.

 

9.10.                     Waiver. Any of the terms or conditions of this
Agreement may be waived at any time by the party or parties entitled to the
benefit thereof, but only by a writing signed by the party or parties waiving
such terms or conditions.

 

9.11.                     Severability. The invalidity of any portion hereof
shall not affect the validity, force or effect of the remaining portions hereof.
If it is ever held that any restriction hereunder is too broad to permit
enforcement of such restriction to its fullest extent, such restriction shall be
enforced to the maximum extent permitted by Law.

 

9.12.                     Joint Negotiation and Drafting. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement and
the agreements ancillary hereto and, in the event that an ambiguity or question
of intent or interpretation arises, this Agreement and the agreements ancillary
hereto shall be construed as jointly drafted by the parties hereto or thereto
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provision of this Agreement or of any
of the agreements ancillary hereto.

 

9.13.                     Waiver of Trial by Jury. EACH PARTY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT OR ANY AGREEMENT
EXECUTED PURSUANT TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY AGREEMENT
EXECUTED PURSUANT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (ii) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
SUCH WAIVER, (iii) IT MAKES SUCH WAIVER VOLUNTARILY, AND (iv) IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.13.

 

9.14.                     Attorneys’ Fees. If any Legal Proceeding relating to
this Agreement or any of the Related Agreements or the enforcement of any
provision of this Agreement or any of the Related

 

71

--------------------------------------------------------------------------------


 

Agreements is brought against any party to this Agreement, the prevailing party
shall be entitled to recover reasonable attorneys’ fees, costs and
disbursements, in addition to any other relief to which the prevailing party may
be entitled.

 

9.15.                     Specific Performance. Seller agrees that irreparable
damage would occur in the event that any of the obligations, undertakings,
covenants or agreements of Seller or the Company contained in this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. Accordingly, Seller agrees that: (a) in the event of any breach or
threatened breach by Seller of any covenant, obligation or other provision set
forth in this Agreement, Parent and Acquisition Company shall be entitled, in
addition to any other remedy that may be available to it, to (i) an Order of
specific performance or mandamus to enforce the observance and performance of
such covenant, obligation or other provision and (ii) an injunction restraining
such breach or threatened breach; and (b) in connection with the
foregoing, neither of Parent, Acquisition Company nor any other Acquiror
Indemnified Party shall be required to (x) provide any bond or other security in
connection with any such Order or injunction or in connection with any related
Legal Proceeding or (y) prove the inadequacy of money damages as a remedy.
Without limiting the generality of the foregoing, if all of the conditions set
forth in Section 2.4 hereof have been satisfied or waived (other than those
conditions which by their terms are to be satisfied or waived at the Closing),
then Parent and Acquisition Company shall be entitled to cause Seller and the
Company to consummate the Closing by a decree of specific performance without
the necessity of proving the inadequacy of money damages as a remedy, in
addition to any other remedy to which Parent or Acquisition Party are entitled
at law or in equity. For the avoidance of doubt, neither Seller nor the Company
shall be entitled to cause Parent or Acquisition Company to consummate the
Closing.

 

9.16.                     Disclosure Schedule. The disclosure of any matter, or
reference to any Contract, in any section or subsection of the Disclosure
Schedule to this Agreement shall be deemed to be a disclosure of such matter or
Contract for all corresponding sections or subsections of this Agreement and
each other section or subsection of the Disclosure Schedule but only to the
extent the relevance of such disclosure to such other section to subsection is
readily apparent on its face by appropriate cross-reference to such other
section or subsection.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

SELLER:

 

 

 

 

 

/s/ Todd Sims

 

TODD SIMS

 

 

 

 

 

/s/ James Reichardt

 

JAMES REICHARDT

 

 

 

 

 

PARENT:

 

 

 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Timothy Crowhurst

 

 

Name: Timothy Crowhurst

 

 

Title: President

 

 

 

 

 

ACQUISITION COMPANY:

 

 

 

430R ACQUISITION LLC

 

 

 

 

 

By:

/s/ Timothy Crowhurst

 

 

Name: Timothy Crowhurst

 

 

Title: President

 

[Signature Page to SPA]

 

--------------------------------------------------------------------------------